 



EXHIBIT 10.1
EXECUTION COPY
 
AGREEMENT AND PLAN OF MERGER
 
among
INSIGHT ENTERPRISES, INC.,
INSIGHT NETWORKING SERVICES, LLC,
and
CALENCE, LLC
January 24, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I — THE MERGER
    1  
 
       
1.1. The Merger
    1  
1.2. Closing
    1  
1.3. Effective Time
    2  
1.4. Effects of the Merger
    2  
1.5. Certificate of Formation and Limited Liability Company Agreement
    2  
1.6. Manager
    2  
1.7. Officers
    2  
1.8. Effect on Company Interests
    2  
1.9. Payment of Merger Consideration
    3  
1.10. Purchase Price and Deliveries at Closing
    4  
1.11. Post-Closing Adjustment
    5  
1.12. Earn-Out Payments
    7  
1.13. Change of Control Payments
    10  
1.14. Tax Withholding
    10  
1.15. Transfer Taxes
    10  
 
       
ARTICLE II — REPRESENTATIONS AND WARRANTIES OF THE COMPANY
    11  
 
       
2.1. Existence and Qualification
    11  
2.2. Authority, Approval, and Enforceability
    11  
2.3. Capitalization and Corporate Records
    11  
2.4. Noncontravention
    12  
2.5. No Proceedings
    12  
2.6. Employee Benefit Matters; ERISA
    12  
2.7. Financial Statements; Liabilities; Accounts Receivable; Inventories
    14  
2.8. Books and Records
    15  
2.9. Existing Indebtedness
    15  
2.10. Absence of Certain Changes
    16  
2.11. Compliance with Laws
    18  
2.12. Litigation
    18  
2.13. Real Property
    18  
2.14. Material Contracts
    19  
2.15. Insurance
    20  
2.16. Intellectual Property
    20  
2.17. Equipment and Other Tangible Property
    22  
2.18. Permits; Environmental Matters
    23  
2.19. Banks
    24  
2.20. Suppliers and Customers
    24  
2.21. Transactions With Affiliates
    24  
2.22. Taxes
    24  
2.23. Labor and Employment Matters
    25  
2.24. Broker’s Fees
    26  
2.25. Full Disclosure
    26  
 
       
ARTICLE III — REPRESENTATIONS AND WARRANTIES OF BUYER AND ACQUISITION SUB
    26  
 
       
3.1. Existence and Qualification
    26  
3.2. Authority, Approval, and Enforceability
    26  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(CONT.)

              Page  
3.3. No Default or Consents
    27  
3.4. No Proceedings
    27  
3.5. Broker’s Fees
    27  
3.6. Availability of Funds
    27  
 
       
ARTICLE IV — COVENANTS
    28  
 
       
4.1. Access; Confidentiality
    28  
4.2. Company’s Conduct of Business and Operations
    28  
4.3. General Restrictions
    28  
4.4. Notice Regarding Changes
    30  
4.5. Efforts and Actions to Cause Closing to Occur
    31  
4.6. Payoff and Estoppel Letters
    31  
4.7. No Negotiation
    31  
4.8. Further Assurances
    32  
4.9. Publicity
    32  
4.10. Company Benefit Plans
    32  
4.11. No Contractual Appraisal Rights
    32  
 
       
ARTICLE V — CONDITIONS TO COMPANY’S AND BUYER’S OBLIGATIONS
    32  
 
       
5.1. Conditions to Each Party’s Obligation to Effect the Merger
    32  
5.2. Conditions to Obligations of the Company
    33  
5.3. Conditions to Obligations of Buyer
    33  
 
       
ARTICLE VI – TAX MATTERS
    35  
 
       
6.1. Tax Returns; Taxes
    35  
 
       
ARTICLE VII — TERMINATION
    36  
 
       
7.1. Termination
    36  
7.2. Effect of Termination
    37  
7.3. Termination Fee
    37  
 
       
ARTICLE VIII — INDEMNIFICATION
    37  
 
       
8.1. Indemnification; Remedies
    37  
8.2. Limitation on Liability
    37  
8.3. Notice of Claim; Defense
    38  
8.4. Assumption of Indemnification Obligations
    39  
8.5. Member Agent
    39  
 
       
ARTICLE IX — MISCELLANEOUS
    40  
 
       
9.1. Costs and Expenses
    40  
9.2. Notices
    40  
9.3. Governing Law
    41  
9.4. Dispute Resolution
    41  
9.5. Entire Agreement; Amendments and Waivers
    42  
9.6. Binding Effect and Assignment
    42  
9.7. Remedies
    42  
9.8. Exhibits and Schedules
    42  
9.9. Multiple Counterparts
    42  
9.10. References and Construction
    42  
9.11. Survival
    43  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(CONT.)

              Page  
9.12. Attorneys’ Fees
    43  
9.13. Non-Foreign Affidavit
    43  
9.14. No Third-Party Beneficiaries
    43  
9.15. Severability
    43  
 
       
ARTICLE X — DEFINITIONS
    43  
 
       
10.1. Affiliate
    43  
10.2. Aggregate Proceeds
    44  
10.3. Avnet
    44  
10.4. Base Net Working Capital
    44  
10.5. Basic Fractional Interest
    44  
10.6. Business Day
    44  
10.7. Code
    44  
10.8. Collateral Agreements
    44  
10.9. Confidentiality Agreement
    44  
10.10. Contracts
    44  
10.11. Damages
    44  
10.12. Environmental Laws
    44  
10.13. E-Rate Business
    45  
10.14. E-Rate Gross Profit
    45  
10.15. E-Rate Program
    45  
10.16. ERISA
    45  
10.17. Escrow Fund
    45  
10.18. Fully Diluted Fractional Interest
    45  
10.19. GAAP
    45  
10.20. Governmental Authorities
    45  
10.21. Hazardous Material
    45  
10.22. Indebtedness
    46  
10.23. Inventory
    46  
10.24. Knowledge
    46  
10.25. Legal Requirements
    46  
10.26. Liens
    46  
10.27. Material Adverse Effect
    46  
10.28. Member Agent
    46  
10.29. Members
    46  
10.30. Net Tax Benefit
    46  
10.31. Ordinary Course of Business
    47  
10.32. Permits
    47  
10.33. Permitted Liens
    47  
10.34. Person
    47  
10.35. Pro Rata Portion
    47  
10.36. Product
    47  
10.37. Real Property
    47  
10.38. Special Indemnity Matter
    47  
10.39. Subsequent Tax Benefit
    47  
10.40. Subsidiary
    47  
10.41. Tax or Taxes
    48  
10.42. Tax Authority
    48  
10.43. Tax Return
    48  
10.44. Transfer Tax Payor
    48  

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(CONT.)

              Page  
10.45. Transfer Taxes
    48  
10.46. Used
    48  
10.47. WARN Act
    48  
10.48. Working Capital Assets
    48  
10.49. Working Capital Liabilities
    48  
10.50. Other Defined Terms
    49  

-iv-



--------------------------------------------------------------------------------



 



LIST OF SCHEDULES

     
Schedule 1.10(a)
  Working Capital Assets and Liabilities Methodology
Schedule 1.12(a)
  E-Rate Program Events
Schedule 1.13
  Change of Control Agreements
Schedule 2.1
  Qualifications as Foreign Limited Liability Company
Schedule 2.3
  Capitalization
Schedule 2.4
  Noncontravention
Schedule 2.6(a)
  Employee Arrangements
Schedule 2.6(i)
  Retirement/Termination Benefits
Schedule 2.6(j)
  Benefit Plan Liabilities
Schedule 2.6(k)
  Benefit Plan Claims
Schedule 2.7(a)
  Financial Statements
Schedule 2.7(b)
  Liabilities
Schedule 2.7(c)
  Accounts Receivable
Schedule 2.7(d)
  Inventory Condition
Schedule 2.7(e)
  Encumbrances
Schedule 2.9
  Indebtedness
Schedule 2.10(a)
  Certain Changes
Schedule 2.10(b)
  Certain Actions Since January 31, 2007
Schedule 2.10(c)
  Certain Actions Since the Date of the Most Recent Balance Sheet
Schedule 2.11
  Compliance with Law
Schedule 2.12
  Litigation
Schedule 2.13(b)
  Leased Premises
Schedule 2.13(c)
  Title, Access, Condemnation
Schedule 2.14(a)
  Material Contracts
Schedule 2.14(b)
  Notices of Modification and Termination
Schedule 2.14(c)
  Validity of and Compliance with Material Contracts
Schedule 2.15
  Insurance
Schedule 2.16(b)
  Intellectual Property Ownership
Schedule 2.16(d)
  Company Registered Intellectual Property Rights
Schedule 2.16(e)
  Listed Intellectual Property Rights
Schedule 2.16(f)
  Intellectual Property Infringement
Schedule 2.16(g)
  Conveyance of Intellectual Property
Schedule 2.17
  Tangible Assets Condition
Schedule 2.18(a)
  Permits
Schedule 2.18(b)
  Environmental Claims
Schedule 2.18(c)
  Storage of Hazardous Materials
Schedule 2.18(d)
  Noncompliance with Environmental Laws
Schedule 2.19
  Banks, Accounts, and Authorized Signatories
Schedule 2.20
  Suppliers and Customers
Schedule 2.21
  Affiliate Transactions
Schedule 2.22
  Taxes
Schedule 2.23
  Labor and Employment Matters
Schedule 2.24
  Company Broker’s Fees
Schedule 3.3
  Buyer Defaults or Consents
Schedule 3.5
  Buyer/Acquisition Sub Broker’s Fees
Schedule 4.2
  Pre-Closing Employees
Schedule 4.4
  E-Rate Program Notices
Schedule 5.1(c)
  Consents
Schedule 5.3(d)
  Contract Terminations

-v-



--------------------------------------------------------------------------------



 



     
Schedule 5.3(g)
  Buyer Noncompetition Agreements
Schedule 5.3(h)
  Company Third-Party Consents
Schedule 5.3(o)
  Assigned Contracts
Schedule 7.1(e)
  Buyer Termination Events
Schedule 10.14
  E-Rate Excluded Customers

-vi-



--------------------------------------------------------------------------------



 



LIST OF EXHIBITS

             
Exhibit A
  -   Form of Escrow Agreement   A-1  
Exhibit B
  -   Form of Employment Agreement   B-1  
Exhibit C
  -   Form of Non-Competition Agreement   C-1  
Exhibit D
  -   Form of Support Agreement   D-1  
Exhibit E
  -   Form of Legal Opinion   E-1  
Exhibit F
  -   Form of Non-Foreign Affidavit   F-1

-vii-



--------------------------------------------------------------------------------



 



AGREEMENT AND PLAN OF MERGER
     This AGREEMENT AND PLAN OF MERGER (the “Agreement”) is made and entered
into as of January 24, 2008, by and among (i) Insight Enterprises, Inc., a
Delaware corporation (“Buyer”), (ii) Insight Networking Services, LLC, a
Delaware limited liability company (“Acquisition Sub”), and (iii) Calence, LLC,
a Delaware limited liability company (the “Company”).
Recitals
A. The form, terms and provisions of this Agreement, pursuant to which, among
other things, Acquisition Sub will merge (the “Merger”) with and into the
Company with the Company surviving the Merger, have been approved by the Board
of Directors of Buyer, by the Manager of Acquisition Sub, and by the Board of
Managers of the Company.
B. The Board of Directors of the Class A Member of the Company has approved the
Merger in accordance with the Second Amended and Restated Operating Agreement of
the Company (the “Company Operating Agreement”).
C. Certain shareholders of the Class A Member of the Company (whose shares in
the aggregate constitute a majority of the outstanding voting power of the
Class A Member) have agreed to vote in favor of the transactions contemplated by
this Agreement.
D. Certain capitalized terms used in this Agreement are defined in Article X.
Unless the context requires otherwise, the term “Parties” as used in this
Agreement refers to the parties listed in the Preamble.
Agreement
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants contained herein, the parties agree as follows:
ARTICLE I — THE MERGER
     1.1. The Merger. Upon the terms and subject to the conditions set forth in
this Agreement, and in accordance with the Delaware Limited Liability Company
Act (the “LLC Law”), Acquisition Sub shall be merged with and into the Company
at the Effective Time. Following the Effective Time, the separate existence of
Acquisition Sub shall cease and the Company shall continue as the surviving
company (the “Surviving Company”) and shall succeed to and assume all the rights
and obligations of Acquisition Sub in accordance with the LLC Law.
     1.2. Closing. Unless this Agreement is earlier terminated under
Section 7.1, and subject to satisfaction or, to the extent permitted by law,
waiver of the conditions stated in Article V of this Agreement, the closing of
the Merger (the “Closing”) shall be held at 10:00 a.m., Phoenix time, on
March 1, 2008, or, if the conditions set forth in Article V have not been
satisfied or, to the extent permitted by law, waived on such date, on April 1,
2008 or, if the conditions set forth in Article V have not been satisfied or, to
the extent permitted by law, waived on such date, on such later date occurring
on the fifth Business Day after all such conditions shall have been satisfied
or, to the extent permitted by law, waived, at the offices of Greenberg Traurig,
LLP, at 2375 East Camelback Road, Suite 700, Phoenix, Arizona 85016, or at any
other location or on any other date mutually agreed upon by Buyer and the
Company. The date upon which the Closing occurs is hereinafter referred to as
the “Closing Date.”

1



--------------------------------------------------------------------------------



 



     1.3. Effective Time. Subject to the provisions of this Agreement, as soon
as practicable on the Closing Date, the applicable Parties shall file a
certificate of merger (the “Certificate of Merger”) with the Secretary of State
of the State of Delaware. The Merger shall become effective at such time as the
Certificate of Merger is filed with the Secretary of State of the State of
Delaware, or at such other time as Acquisition Sub and the Company shall agree
and specify in the Certificate of Merger (the time the Merger becomes effective
being referred to herein as the “Effective Time”).
     1.4. Effects of the Merger. The Merger shall have the effects set forth in
the LLC Law.
     1.5. Certificate of Formation and Limited Liability Company Agreement.
          (a) The Certificate of Formation of Acquisition Sub as in effect
immediately prior to the Effective Time shall be the certificate of formation of
the Surviving Company until thereafter changed or amended as provided therein or
by applicable law; provided that Article I thereof shall be amended to provide
that the name of the Surviving Company is “Calence, LLC.”
          (b) The limited liability company agreement of Acquisition Sub as in
effect immediately prior to the Effective Time shall be the limited liability
company agreement of the Surviving Company until thereafter changed or amended
as provided therein or by applicable law.
     1.6. Manager. The manager of Acquisition Sub immediately prior to the
Effective Time shall be the manager of the Surviving Company until the earlier
of its resignation or removal or until its respective successor is duly elected
and qualified, as the case may be.
     1.7. Officers. The officers of Acquisition Sub immediately prior to the
Effective Time and such other persons, if any, as Buyer shall designate shall be
the officers of the Surviving Company until the earlier of their resignation or
removal or until their respective successors are duly elected and qualified, as
the case may be.
     1.8. Effect on Company Interests. By virtue of the Merger and without any
action on the part of Buyer, the Company or Acquisition Sub:
          (a) As of the Effective Time, the entire outstanding membership
interests of Acquisition Sub shall be converted into and become the entire
outstanding membership interests of the Surviving Company;
          (b) As of the Effective Time, each membership interest in the Company
issued and outstanding immediately prior to the Effective Time shall be
cancelled and extinguished and shall be automatically converted into the right
to receive an amount equal to (i) a Basic Fractional Interest of the Member Cash
Payment, without interest, (ii) a Basic Fractional Interest in the Escrow Fund,
and (iii) a Basic Fractional Interest of the Earn-Out Payments, if any (items
(i), (ii), and (iii) collectively constitute the “Merger Consideration”).
Schedule 2.3 attached hereto sets forth each of the Members and the number of
membership interests held by each such Member; and
          (c) All outstanding and unexpired options granted under the Company’s
Class C Unit Option Plan (regardless of whether or not such options have vested)
(the “Options”), shall be cancelled immediately prior to the Effective Time and
each holder of a cancelled Option (an “Option Holder”) shall be entitled to
receive, in consideration for the cancellation of such Option, an amount in cash
(the “Option Cash Payment”) equal to the product of (i) the number of Units
previously subject to such Option and (ii) the excess, if any, of a Fully
Diluted Fractional Interest of the Aggregate Proceeds over the exercise price
per Unit previously subject to such Option (such payment to be net of any
required tax withholdings and other amounts required by law to be withheld with
respect to such Option), payable

2



--------------------------------------------------------------------------------



 



to such holder as soon as administratively feasible following the Closing in
accordance with the procedures set forth in Section 1.9 hereof, without interest
thereon. If the exercise price of any Option equals or exceeds a Fully Diluted
Fractional Interest of the Aggregate Proceeds, the Option Cash Payment therefor
shall be zero.
     1.9. Payment of Merger Consideration.
          (a) Paying Agent. The Company shall designate a bank or trust company
reasonably acceptable to Buyer to act as paying agent in the Merger (the “Paying
Agent”), pursuant to an agreement containing terms and provisions reasonably
acceptable to Buyer that requires the Paying Agent to comply with the procedures
set forth in this Section 1.9, and on the Closing Date, Buyer shall make
available, or cause the Surviving Company to make available, to the Paying Agent
funds in amounts necessary for the payment of the aggregate Member Cash Payment
and the aggregate Option Cash Payment.
          (b) Letter of Transmittal. As of or promptly after the Effective Time,
the Paying Agent will mail to each holder of record of a certificate
representing membership interests in the Company (each, a “Certificate”) at the
Effective Time as reflected on the Closing Date Capitalization Schedule (i) a
letter of transmittal in customary form specifying that delivery shall be
effected, and risk of loss and title to the Certificates shall pass, only upon
proper delivery of the Certificates to the Paying Agent and which letter shall
be in such form and have such other provisions as Buyer shall reasonably specify
(including, without limitation, provisions for the delivery of certificates of
non-foreign status and representations and warranties regarding title and
ownership), and (ii) instructions for surrendering the Certificates. As of or
promptly after the Effective Time, the Paying Agent will mail (to the extent not
previously received from an Option Holder) to each Option Holder as reflected on
the Option Schedule a letter of transmittal in such form and with such
provisions as Buyer shall reasonably specify (including, without limitation,
waivers regarding rights under the Company’s Class C Unit Option Plan and
Options issued thereunder).
          (c) Surrender of Certificates. Upon surrender of a Certificate for
cancellation to the Paying Agent by the holder of record of such Certificate and
delivery of a duly executed letter of transmittal and any other documents
reasonably required by the Paying Agent by the record holder of such Certificate
or an Option Holder (including, if applicable, duly executed certificates of
non-foreign status), the holder of such Certificate and such Option Holder shall
be entitled to receive in exchange therefor the Member Cash Payment or the
Option Cash Payment, as applicable, evidenced by such Certificate or letter of
transmittal less any required withholding of Taxes in accordance with
Section 1.14. Any Certificates so surrendered shall be cancelled immediately. No
interest shall accrue or be paid on any amount payable upon surrender of the
Certificates by holders of record of such Certificates or delivery of a letter
of transmittal by the Option Holders.
          (d) Unregistered Transferees. If any part of the Merger Consideration
is to be paid to a Person other than the Person in whose name the surrendered
Certificate is registered, then such part of the Merger Consideration may be
paid or otherwise delivered to such a transferee so long as (i) the surrendered
Certificate is accompanied by all documents reasonably required to evidence and
effect such transfer and (ii) the Person requesting such payment (A) pays any
applicable transfer Taxes or (B) establishes to the reasonable satisfaction of
the Paying Agent that such Taxes have already been paid or are not applicable.
          (e) No Other Rights. Until surrendered in accordance with this
Section 1.9, each Certificate shall be deemed, except as provided in this
Agreement or by applicable Law, from and after the Effective Time, to represent
for all purposes solely the right to receive the applicable Merger Consideration
in accordance with the terms of this Agreement. Payment of the Merger
Consideration

3



--------------------------------------------------------------------------------



 



upon the surrender of any Certificate shall be deemed to have been paid in full
satisfaction of all rights pertaining to that Certificate and the membership
interests formerly evidenced by it.
          (f) Lost Certificates. If any Certificate shall have been lost, stolen
or destroyed, upon the making of an affidavit of that fact by the Person
claiming such Certificate to be lost, stolen or destroyed and, if required by
Buyer, the posting by such Person of a bond or surety in such reasonable and
customary form and amount as Buyer may direct as indemnity against any claim
that may be made against it with respect to such Certificate, the Paying Agent
shall deliver in exchange for such lost, stolen or destroyed Certificate the
applicable Merger Consideration with respect thereto.
     1.10. Purchase Price and Deliveries at Closing.
          (a) In the Merger, Buyer will pay an aggregate purchase price (the
“Purchase Price”) equal to $125,000,000, as adjusted upward or downward pursuant
to Section 1.10(b), which shall be paid to the Members and Option Holders in the
manner provided by this Article I. The Purchase Price shall be subject to
further adjustment following the Closing pursuant to Section 1.11.
          (b) Not more than five Business Days nor less than two Business Days
prior to the Closing Date, the Company shall deliver to Buyer a schedule (the
“Estimated Adjustment Schedule”) setting forth the Company’s calculation of its
good faith estimate of the Working Capital Assets less the Working Capital
Liabilities as of the Closing Date (the “Estimated Closing Date Working Capital
Amount”) based on the most recently available unaudited month-end consolidated
balance sheet of the Company regularly prepared by the Company in accordance
with GAAP. If the Estimated Closing Date Working Capital Amount set forth on the
Estimated Adjustment Schedule (i) exceeds Base Net Working Capital, the Purchase
Price shall be increased by an amount equal to such surplus, provided, however,
that the maximum amount the Purchase Price shall be increased under this clause
(i) is $10,000,000 or (ii) is less than Base Net Working Capital, the Purchase
Price shall be decreased by an amount equal to such deficiency (such upward or
downward adjustment pursuant to this Section 1.10(b) is hereinafter referred to
as the “Estimated Adjustment Amount Due”).
          (c) On the Closing Date, Buyer will deliver the following:
          (i) to the Paying Agent by wire transfer of immediately available
funds, (1) an amount (the “Member Cash Payment”) equal to the excess of (A) the
Purchase Price over (B) the sum of (x) the Escrow Amount (as defined below) and
(y) the aggregate Option Cash Payment for distribution to the Members and
(2) the aggregate Option Cash Payment for distribution to the Option Holders, in
each case in accordance with the procedures set forth in Section 1.9 and
pursuant to the allocations set forth in the Closing Date Capitalization
Schedule and Option Schedule, as applicable; and
          (ii) to the Escrow Agent by wire transfer of immediately available
funds an amount (the “Escrow Amount”), equal to the sum of:
               (A) an amount equal to the product of (I) the Purchase Price plus
$25,000,000 multiplied by (II) 0.07, which shall constitute the General
Indemnification Escrow (as such term is defined in the Escrow Agreement); plus
               (B) an amount equal to the greater of (I) the product of (a) the
Purchase Price plus $25,000,000 multiplied by (b) 0.0333, or (II) the Estimated
Adjustment Amount Due (but only if such amount would result in an upward
adjustment to the Purchase Price), which shall constitute the Post-Closing
Adjustment Escrow (as such term is defined in the Escrow Agreement); plus

4



--------------------------------------------------------------------------------



 



               (C) $945,000, which shall constitute the Change of Control Escrow
(as such term is defined in the Escrow Agreement); plus
               (D) $2,000,000, which shall constitute the Special Indemnity
Escrow (as such term is defined in the Escrow Agreement).
          (d) The Escrow Amount shall be distributed as contemplated in the
Escrow Agreement. The Escrow Amount shall be held by Wells Fargo Bank, N.A., as
escrow agent (the “Escrow Agent”). The General Indemnification Escrow, including
all distributions thereon and proceeds thereof, will secure the indemnification
obligations under Section 8.1(a), the Post-Closing Adjustment Escrow, including
all distributions thereon and proceeds thereof, will secure any potential
adjustments due to Buyer under Section 1.11, and the Special Indemnity Escrow,
including all distributions thereon and proceeds thereof, will secure the
indemnification obligations under Section 4(d) of the Support Agreement. In the
event that Buyer incurs any Losses (under and as defined in the Support
Agreement), the parties shall instruct the Escrow Agent to promptly disburse
from the Special Indemnity Escrow in accordance with the Escrow Agreement to
Buyer an amount equal to the amount of such Losses without regard to the
limitations set forth in Section 8.2(b). Any remaining amounts in the Special
Indemnity Escrow shall be released on April 30, 2009. The Escrow Amount will be
held and disbursed as provided in the Escrow Agreement. The parties will
promptly give any necessary instructions to the Escrow Agent to carry out the
purposes of this Agreement and the Escrow Agreement.
     1.11. Post-Closing Adjustment.
          (a) As soon as practicable, but in no event later than 60 days after
the Closing Date, Buyer shall deliver to Member Agent a consolidated balance
sheet of the Company as of the Closing Date (the “Closing Date Balance Sheet”).
Such balance sheet shall be accompanied by a schedule (the “Buyer Adjustment
Schedule”) setting forth Buyer’s calculation of (i) the Working Capital Assets
and the Working Capital Liabilities, in each case as of the Closing Date (the
“Proposed Closing Date Working Capital Amount”), and (ii) the amount by which
the Purchase Price should be adjusted (A) upward to the extent that the Proposed
Closing Date Working Capital Amount is greater than the Estimated Closing Date
Working Capital Amount, and (B) downward to the extent that the Proposed Closing
Date Working Capital Amount is less than the Estimated Closing Date Working
Capital Amount (such proposed upward or downward adjustment is hereinafter
referred to as the “Proposed Final Adjustment Amount Due”). For the avoidance of
doubt, for purposes of computing the Final Closing Date Working Capital Amount
and the Final Adjustment Amount Due, no cap or limitation on the upward or
downward adjustment, if any, to the Purchase Price in respect of the Proposed
Final Adjustment Amount Due, shall apply.
          (b) After receipt of the Buyer Adjustment Schedule, Member Agent may
request, and Buyer will provide to Member Agent and its accountants and other
representatives, upon reasonable notice, reasonable access during normal
business hours to, or copies of, as Member Agent or such accountants and other
representatives shall reasonably request, the information (including the books
and records of the Surviving Company), data and work papers used in connection
with the preparation of the Buyer Adjustment Schedule and to calculate the
Proposed Final Adjustment Amount Due, and will make its and the Surviving
Company’s personnel and accountants reasonably available to Member Agent and its
accountants and other representatives to discuss any such information, data or
work papers. Without limiting the generality of the foregoing, during the
Dispute Period (as defined below), Buyer agrees to make available to Member
Agent the services of the Chief Financial Officer and Controller of the Company
as of the Effective Time (to the extent such persons are employees of the
Surviving Company or Buyer during the Dispute Period) as requested by Member
Agent to assist Member Agent with its evaluation and review of the Closing Date
Balance Sheet and Buyer Adjustment Schedule; provided, however, that neither the
Chief Financial Officer nor the Controller shall be required to devote more than

5



--------------------------------------------------------------------------------



 



50% of his working hours each week to assisting Member Agent with its evaluation
and review of the Closing Date Balance Sheet and the Buyer Adjustment Schedule.
Buyer agrees that such persons shall not in any way be deemed to have breached
any fiduciary duty, duty of loyalty, or other duty owed to Buyer or the
Surviving Company by so assisting Member Agent, and shall not have any liability
to Buyer or the Surviving Company with respect to such assistance.
          (c) Member Agent shall have 30 days from the date that Member Agent
receives the deliveries contemplated in Section 1.11(a) (the “Dispute Period”)
to notify Buyer, in writing, as to whether Member Agent (i) agrees with the
Buyer Adjustment Schedule and the Proposed Final Adjustment Amount Due (an
“Approval Notice”) or (ii) disagrees with such calculations, identifying with
reasonable detail the items with which Member Agent disagrees (a “Dispute
Notice”).
          (d) If Member Agent fails to deliver a Dispute Notice to Buyer during
the Dispute Period, the Buyer Adjustment Schedule and the Proposed Final
Adjustment Amount Due shall be deemed to be final and correct and shall be
binding upon each of the parties hereto.
          (e) If Member Agent delivers a Dispute Notice to Buyer during the
Dispute Period, Buyer and Member Agent shall, for a period of 20 days from the
date the Dispute Notice is delivered to Buyer (the “Resolution Period”), use
their respective good faith efforts to amicably resolve the items in dispute.
Any items so resolved by them shall be deemed to be final and correct as so
resolved and shall be binding upon each of the parties hereto.
          (f) If Buyer and Member Agent are unable to resolve all of the items
in dispute during the Resolution Period, then either Member Agent or Buyer may
refer the items remaining in dispute (the “Remaining Disputes”) to Deloitte &
Touche LLP, 2901 N. Central Avenue, Suite 1200, Phoenix, AZ 85012 (the
“Independent Accountants”). Such referral shall be made in writing to the
Independent Accountants, copies of which shall concurrently be delivered to the
non-referring party hereto. The referring party shall furnish the Independent
Accountants, at the time of such referral, with copies of the deliveries
contemplated in Section 1.11(a) and the Dispute Notice. The parties shall also
furnish the Independent Accountants with such other information and documents as
the Independent Accountants may reasonably request in order for them to resolve
the Remaining Disputes. The parties hereto shall also, within ten days of the
date the Remaining Disputes are referred to the Independent Accountants, provide
the Independent Accountants with a written notice (a “Position Statement”)
describing in reasonable detail their respective positions on the Remaining
Disputes (copies of which shall concurrently be delivered to the other party
hereto). If any party fails to timely deliver its Position Statement to the
Independent Accountants, the Independent Accountants shall resolve the Remaining
Disputes solely upon the basis of the information otherwise provided to them.
The Independent Accountants shall resolve all Remaining Disputes in a written
determination to be delivered to each of the parties hereto within 30 days after
such matter is referred to them. The decision of the Independent Accountants as
to the Remaining Disputes shall be final and binding upon the parties hereto
(except to correct manifest clerical or mathematical errors) and shall not be
subject to judicial review. The fees and disbursements of the Independent
Accountants shall be apportioned between Buyer and the Company based on the
total dollar value of disputed exceptions resolved in favor of each such party,
with each such party bearing such percentage of the fees and disbursements of
the Independent Accountants as the aggregate disputed exceptions resolved
against that party bears to the total dollar value of all disputed exceptions
considered by the Independent Accountants.
          (g) Within five Business Days following the date on which the Final
Adjustment Amount Due is finally determined pursuant to this Agreement (whether
through failure of Member Agent to timely deliver a Dispute Notice, agreement of
the parties, or final determination of any Remaining Disputes by the Independent
Accountants):

6



--------------------------------------------------------------------------------



 



          (i) if the Final Adjustment Amount Due results in an upward adjustment
to the Purchase Price, (x) Buyer shall deliver to (a) the Paying Agent by wire
transfer of immediately available funds, an amount equal to the product of
(i) the Final Adjustment Amount Due multiplied by (ii) 0.93 for distribution to
the Members in accordance with the procedures set forth in Section 1.9(b) and
pursuant to the allocations set forth in the Closing Date Capitalization
Schedule and (b) the Escrow Agent by wire transfer of immediately available
funds, an amount equal to the product of (x) the Final Adjustment Amount Due
multiplied by (y) 0.07, which shall be added to the General Indemnification
Escrow, and (y) the parties shall instruct the Escrow Agent to promptly disburse
the Post-Closing Adjustment Escrow in accordance with the Escrow Agreement to
the Paying Agent for distribution to the Members in accordance with the
procedures set forth in Section 1.9(b).
          (ii) if the Final Adjustment Amount Due results in a downward
adjustment to the Purchase Price, the parties shall instruct the Escrow Agent to
promptly disburse from the Post-Closing Adjustment Escrow in accordance with the
Escrow Agreement (x) to Buyer, an amount equal to the Final Adjustment Amount
Due and (y) to the Paying Agent for distribution to the Members in accordance
with the procedures set forth in Section 1.9(b), the remaining amounts (if any)
of the Post-Closing Adjustment Escrow.
          (h) For purposes of this Section 1.11, the following defined terms
have the following meanings:
          (i) “Final Adjustment Amount Due” shall mean, as finally determined in
accordance with this Section 1.11, the amount by which the Purchase Price shall
be adjusted (A) upward to the extent that the Final Closing Date Working Capital
Amount is greater than the Estimated Closing Date Working Capital Amount and
(B) downward to the extent that the Final Closing Date Working Capital Amount is
less than the Estimated Closing Date Working Capital Amount.
          (ii) “Final Closing Date Working Capital Amount” shall mean, as
finally determined in accordance with this Section 1.11, the amount of the
Working Capital Assets less the Working Capital Liabilities, in each case as of
the Closing Date.
     1.12. Earn-Out Payments.
          (a) Buyer shall make additional payments to the Members (collectively,
the “Earn-Out Payments”) based on the Pro Rata Portion of the Company owned by
each Member immediately prior to the Effective Time equal to the sum of:
          (i) for each of the first four 12-month periods following the end of
the quarter in which the Closing occurs (each, an “Earn-Out Period”), an amount
equal to the product of (A) the E-Rate Gross Profit attributable to such
Earn-Out Period (not to exceed $12,500,000 for all Earn-Out Periods), multiplied
by (B) two; provided, however, that in no event shall payments under this clause
(i) exceed in the aggregate $25,000,000; plus
          (ii) in the event that the E-Rate Gross Profit for the first two
Earn-Out Periods, in the aggregate, exceeds $18,000,000, an amount equal to the
product of (A) the E-Rate Gross Profit for the first two Earn-Out Periods in
excess of $18,000,000, multiplied by (B) two; provided, however, that in no
event shall payments under this clause (ii) exceed in the aggregate $10,000,000;
plus

7



--------------------------------------------------------------------------------



 



          (iii) accrued interest on the amounts payable pursuant to the
foregoing clause (i) at the rate of 5% per annum, compounded monthly; provided,
that the accrued interest shall be calculated on such amounts from the Closing
Date through the estimated date of the applicable Earn-Out Payments. For
purposes of clarity, if no Earn-Out Payments are due, no accrued interest
amounts are payable.
For the avoidance of doubt, in no event will the aggregate Earn-Out Payments
under clauses (i) and (ii) immediately preceding exceed in the aggregate
$35,000,000 plus accrued interest computed in accordance with clause
(iii) immediately preceding. Notwithstanding the foregoing, if, at any time
during any Earn-Out Period, any of the events specified on Schedule 1.12(a)
attached hereto (each an “Earn-Out Termination Event”) occurs:
     (1) the Earn-Out Periods hereunder shall cease for periods beginning as of
the first day of the calendar quarter in which such Earn-Out Termination Event
occurred (the “Earn-Out End Date”), and
     (2) the aggregate Earn-Out Payments that Members are entitled to receive
under clauses (i) and (ii) of Section 1.12(a) for the period commencing on the
first day of the first Earn-Out Period and ending on the Earn-Out End Date (the
“Earn-Out Termination Period”) shall be equal to the sum of:
     (x) the E-Rate Gross Profit attributable to the Earn-Out Termination Period
not to exceed $12,500,000, plus
     (y) the Earn-Out Gross Profit attributable to the first two Earn-Out
Periods or the Earn-Out Termination Period, whichever is shorter, in excess of
$18,000,000; provided, however, that the amount under this clause (y) shall not
exceed $10,000,000, plus
     (z) accrued interest on the amounts payable pursuant to the foregoing
clause (x) at the rate of 5% per annum, compounded monthly; provided, that the
accrued interest shall be calculated on such amounts from the Closing Date
through the estimated date of the applicable payments. For purposes of clarity,
if no payments are due, no accrued interest amounts are payable.
For the avoidance of doubt, in no event will the aggregate Earn-Out Payments
under clause (2) immediately preceding exceed $22,500,000 plus accrued interest
computed in accordance with clause (z) immediately preceding. If the amount
computed under clause (2) immediately preceding is less than the amount of
Earn-Out Payments actually made by Buyer prior to the occurrence of the Earn-Out
Termination Event (the “Earn-Out Overpayment Amount”), the Members shall
promptly (and in any event within three Business Days following the Earn-Out
Termination Event) pay to Buyer the Earn-Out Overpayment Amount.
          (b) No later than 45 days after the end of each Earn-Out Period, Buyer
shall deliver to Member Agent a statement prepared at the direction of the
Surviving Company’s Chief Financial Officer setting forth its good faith
calculation of the E-Rate Gross Profit (the “Gross Profit Statement”) and the
proposed Earn-Out Payment (the “Proposed Earn-Out Payment”) for that fiscal
year.
          (c) After receipt of the Gross Profit Statement and the Proposed
Earn-Out Payment, Member Agent may request, and Buyer will provide to Member
Agent and its accountants and other representatives, upon reasonable notice,
reasonable access during normal business hours to, or copies of, as Member Agent
or such accountants and other representatives shall reasonably request, the
information (including the books and records of the Surviving Company), data,
and work papers used in connection with the preparation of the Gross Profit
Statement and to calculate the Proposed Earn-Out Payment, and

8



--------------------------------------------------------------------------------



 



will make its and the Surviving Company’s personnel and accountants reasonably
available to Member Agent and its accountants and other representatives to
discuss any such information, data, or work papers.
          (d) Member Agent shall have 30 days from the date that Member Agent
receives the Gross Profit Statement (the “Earn-Out Dispute Period”) to notify
Buyer, in writing, as to whether Member Agent (i) agrees with the Gross Profit
Statement and the Proposed Earn-Out Payment or (ii) disagrees with such
calculations, identifying with reasonable detail the items with which Member
Agent disagrees (an “Earn-Out Dispute Notice”).
          (e) If Member Agent fails to deliver an Earn-Out Dispute Notice to
Buyer during the Earn-Out Dispute Period, the Gross Profit Statement and the
Proposed Earn-Out Payment shall be deemed to be final and correct and shall be
binding upon each of the parties hereto.
          (f) If Member Agent delivers an Earn-Out Dispute Notice to Buyer
during the Earn-Out Dispute Period, Buyer and Member Agent shall, for a period
of 20 days from the date the Earn-Out Dispute Notice is delivered to Buyer (the
“Earn-Out Resolution Period”), use their respective good faith efforts to
amicably resolve the items in dispute. Any items so resolved by them shall be
deemed to be final and correct as so resolved and shall be binding upon each of
the parties hereto.
          (g) If Buyer and Member Agent are unable to resolve all of the items
in dispute during the Earn-Out Resolution Period, then either Member Agent or
Buyer may refer the items remaining in dispute (the “Remaining Earn-Out
Disputes”) to the Independent Accountants. Such referral shall be made in
writing to the Independent Accountants, copies of which shall concurrently be
delivered to the non-referring party hereto. The referring party shall furnish
the Independent Accountants, at the time of such referral, with copies of the
Gross Profit Statement, the Proposed Earn-Out Payment, and the Earn-Out Dispute
Notice. The parties shall also furnish the Independent Accountants with such
other information and documents as the Independent Accountants may reasonably
request in order for them to resolve the Remaining Earn-Out Disputes. The
parties hereto shall also, within ten days of the date the Remaining Earn-Out
Disputes are referred to the Independent Accountants, provide the Independent
Accountants with a written notice (an “Earn-Out Position Statement”) describing
in reasonable detail their respective positions on the Remaining Earn-Out
Disputes (copies of which shall concurrently be delivered to the other party
hereto). If any party fails to timely deliver its Earn-Out Position Statement to
the Independent Accountants, the Independent Accountants shall resolve the
Remaining Earn-Out Disputes solely upon the basis of the information otherwise
provided to them. The Independent Accountants shall resolve all Remaining
Earn-Out Disputes in a written determination to be delivered to each of the
parties hereto within 30 days after such matter is referred to them. The
decision of the Independent Accountants as to the Remaining Earn-Out Disputes
shall be final and binding upon the parties hereto (except to correct manifest
clerical or mathematical errors) and shall not be subject to judicial review.
The fees and disbursements of the Independent Accountants shall be apportioned
between Buyer and the Members based on the total dollar value of disputed
exceptions resolved in favor of each such party, with each such party bearing
such percentage of the fees and disbursements of the Independent Accountants as
the aggregate disputed exceptions resolved against that party bears to the total
dollar value of all disputed exceptions considered by the Independent
Accountants.
          (h) During the period from the Effective Time until the end of the
fourth Earn-Out Period, each of Buyer and the Surviving Company will (i) operate
the E-Rate Business in the Ordinary Course of Business, including, without
limitation, allocation of resources among the E-Rate Business and the non-E-Rate
Business of the Surviving Company and the maintenance of the Surviving Company’s
relationships with its E-Rate Business customers, in each case consistent in all
material respects with the Company’s past practices, and (ii) refrain from
removing material assets or material contracts from the business of the
Surviving Company consistent in all material respects with the Company’s past
practices.

9



--------------------------------------------------------------------------------



 



In particular, Buyer shall, at or prior to the Effective Time, obtain and, if
necessary, guarantee on behalf of the Surviving Company bonding sufficient to
support the historical run rate of the E-Rate Business. Buyer shall refrain from
intentionally taking any actions intended to reduce the E-Rate Gross Profit for
the sole purpose of reducing the amount of the Earn-Out Payments.
          (i) If, prior to the end of the fourth Earn-Out Period, a majority of
the membership interests of the Surviving Company or the Surviving Company’s
assets are disposed of in a single transaction or series of transactions, and
assuming no Earn-Out Termination Event has occurred, upon the closing of such
disposition, Buyer shall pay to the Members an amount equal to (A) $25,000,000
plus accrued interest on such amount at the rate of 5% per annum, compounded
monthly, plus the portion of the Earn-Out Payment described in
Section 1.12(a)(ii) to which the Members are entitled, less (B) the aggregate
amount of all Earn-Out Payments previously made. If, within 24 months of the
beginning of the first Earn-Out Period, Michael F. Fong’s employment by the
Surviving Company is terminated without “Cause” or Mr. Fong resigns for “Good
Reason”, as such terms are defined in Mr. Fong’s Employment Agreement, attached
hereto as Exhibit B, and assuming no Earn-Out Termination Event has occurred,
upon the effective date of such termination, Buyer shall pay to the Members an
amount equal to (A) $25,000,000 plus accrued interest on such amount at the rate
of 5% per annum, compounded monthly, less (B) the aggregate amount of all
Earn-Out Payments previously made; provided, however, that Buyer shall not be
required to make such payment if (x) Mr. Fong intentionally takes any actions
intended to increase the E-Rate Gross Profit for the sole purpose of increasing
the amount of the Earn-Out Payments in a manner detrimental to the non-E-Rate
Business of the Surviving Company and inconsistent in any material respect with
the Company’s past practice and (y) Buyer provides Mr. Fong written notice
specifying in reasonable detail actions taken by Mr. Fong in violation of clause
(x) and Mr. Fong fails to cure such violations to the reasonable satisfaction of
Buyer within 30 days following receipt of such notice. For the avoidance of
doubt, nothing in the proviso immediately preceding shall in any way limit the
Members’ right to receive Earn-Out Payments they are otherwise entitled to under
this Section 1.12.
          (j) Within three Business Days following the date on which a Proposed
Earn-Out Payment is finally determined pursuant to this Agreement (whether
through failure of Member Agent to timely deliver an Earn-Out Dispute Notice,
agreement of the parties, or final determination of any Remaining Earn-Out
Disputes by the Independent Accountants), Buyer shall pay to the Members the
applicable Earn-Out Payments, if any.
     1.13. Change of Control Payments. In the event that the Company makes any
payment under any Change of Control Severance Agreement listed on Schedule 1.13
attached hereto, the parties shall instruct the Escrow Agent to promptly
disburse from the Change of Control Escrow in accordance with the Escrow
Agreement to Buyer an amount equal to the amount set forth on such schedule
corresponding to such Change of Control Severance Agreement (each such payment,
a “Change of Control Payment”).
     1.14. Tax Withholding. Buyer or the Paying Agent shall be entitled to
deduct and withhold from the Merger Consideration, or other payment otherwise
payable pursuant to this Agreement or the Escrow Agreement, the amounts required
to be deducted and withheld under the Code, or any provision of any Federal,
state, local or foreign tax law. To the extent that amounts are so deducted and
withheld, such deducted and withheld amounts shall be treated for all purposes
of this Agreement as having been paid to such holder in respect of whom such
deduction and withholding was made.
     1.15. Transfer Taxes. Each of Buyer and Members shall pay, or cause to be
paid, one-half of the Transfer Taxes arising out of, in connection with, or
attributable to the Merger. The Transfer Tax Payor shall (i) prepare and timely
file the relevant Tax Returns required to be filed in respect of such Transfer
Tax, (ii) pay the Transfer Tax shown on such Tax Return, (iii) notify the other
party in writing of the Transfer Tax shown on such Tax Return and how such
Transfer Tax was calculated, and (iv) such

10



--------------------------------------------------------------------------------



 



other party shall reimburse the Transfer Tax Payor for one-half of the amount of
such Transfer Tax in immediately available funds within ten Business Days of
receipt of such notice. Any reimbursements due from the Members to Buyer for
Transfer Taxes shall be made solely from the General Indemnification Escrow
pursuant to the Escrow Agreement without regard to the limitations set forth in
Section 8.2(b).
ARTICLE II — REPRESENTATIONS AND WARRANTIES OF THE COMPANY
     The Company hereby represents and warrants to Buyer and Acquisition Sub
that:
     2.1. Existence and Qualification. The Company is a limited liability
company duly formed, validly existing, and in good standing under the laws of
the state of Delaware. The Company has the requisite power and authority to own,
operate, manage, lease, and hold its properties and assets as and where its
properties and assets are presently located and to carry on its business as it
is presently conducted. The Company is duly qualified or licensed to do business
as a foreign entity in the jurisdictions identified in Schedule 2.1 attached
hereto. The Company is qualified to do business as a foreign entity and is in
good standing in each jurisdiction in which it is so required to be qualified to
do business, except where the failure to be so licensed or qualified would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
     2.2. Authority, Approval, and Enforceability.
          (a) The Company has the requisite power and authority to duly execute,
deliver and perform this Agreement and each Collateral Agreement to which it is
a party, in connection with the Closing, to consummate the Merger, and to
perform its obligations hereunder and under the Collateral Agreements to which
it is a party.
          (b) The execution, delivery and performance of this Agreement and each
Collateral Agreement to which the Company is a party, and the consummation of
the Merger and the other transactions contemplated hereby and thereby, have been
duly authorized by all necessary limited liability company action on the part of
the Company and, except for the approval of the shareholders of the Class A
Member, no other proceedings on the part of the Company or any Member are
necessary to authorize this Agreement and each such Collateral Agreement or to
consummate the Merger and the other transactions contemplated hereby and
thereby.
          (c) This Agreement and each Collateral Agreement to which the Company
is a party has been, or upon execution and delivery will be, duly executed and
delivered by the Company and constitutes, or upon execution and delivery will
constitute, the legal, valid and binding obligation of the Company, enforceable
in accordance with their respective terms, except as such enforcement may be
limited by general equitable principles or by applicable bankruptcy, insolvency,
moratorium or other similar laws and judicial decisions from time to time in
effect which affect creditors’ rights generally.
          (d) None of the Members nor any other holder from time to time of any
class or group or series of membership interests in the Company has, or has at
any time been provided, contractual appraisal rights (whether pursuant to the
Company Operating Agreement or otherwise) that could be exercised or perfected
in connection with this Agreement and/or the consummation of the Merger.
     2.3. Capitalization and Corporate Records.
          (a) All membership interests of the Company are owned beneficially and
of record as set forth in Schedule 2.3 attached hereto. Except as set forth on
Schedule 2.3, there are no issued or outstanding membership interests or other
equity securities of the Company, or securities convertible into or exchangeable
or exercisable for membership interests or other equity securities of the
Company, or

11



--------------------------------------------------------------------------------



 



outstanding options, warrants, calls, preemptive rights, subscriptions or other
rights, agreements, contracts, commitments, understandings, or arrangements of
any character by which the Company, any Member or any other Person is bound to
issue, transfer, sell, repurchase, retire or cause to be issued, transferred,
sold, repurchased or retired any membership interests or other equity securities
of the Company or securities convertible into or exchangeable or exercisable for
membership interests or other equity securities of the Company, or obligating
the Company to grant, extend or enter into any such options, warrants, calls,
preemptive rights, subscriptions or other rights, agreements, contracts,
commitments, understandings, or arrangements. Except as set forth on
Schedule 2.3, the membership interests listed on Schedule 2.3 owned by each such
Member: (i) to the Knowledge of the Company, are not subject to or bound by any
agreement affecting or relating to such Member’s right to transfer its
membership interests or other equity securities of the Company; (ii) were not
issued in violation of the Securities Act of 1933, as amended, or any state or
foreign securities laws; and (iii) to the Knowledge of the Company, are free and
clear of all Liens or other encumbrances. Except as set forth on Schedule 2.3,
there are no voting trusts, proxies, or any other agreements or understandings
with respect to the voting of any membership interests or other equity
securities of the Company to which the Company or, to the Knowledge of the
Company, any Member is a party.
          (b) The copy of the Certificate of Formation and Company Operating
Agreement provided to Buyer are accurate and complete as of the date of this
Agreement.
          (c) The Company does not own any outstanding voting securities of, or
other interests in, any other Person.
     2.4. Noncontravention. Except as otherwise set forth in Schedule 2.4
attached hereto, the execution, delivery and performance by the Company of this
Agreement and the Collateral Agreements to which the Company is a party and the
consummation of the Merger will not: (i) breach, conflict with or violate any
provision of the Company’s Certificate of Formation or the Company Operating
Agreement; (ii) require any filing with, or permit, authorization, consent or
approval of, any Governmental Authority; (iii) contravene or conflict with or
violate in any material respect any Legal Requirement; (iv) violate, conflict
with, result in a material breach of, constitute a default under, result in the
acceleration of, create in any Person the right to accelerate, terminate,
materially modify, cancel, require any notice under, or cause the loss of a
benefit (including any increase in payments) under any Material Contract to
which the Company is a party or by which the Company is bound or to which any
asset of the Company is subject; or (v) result in the creation or imposition of
any Liens on the properties or assets of the Company, except in the cases of
clauses (ii) and (v) as would not reasonably be expected to have a Material
Adverse Effect.
     2.5. No Proceedings. No suit, action, inquiry, investigation or other
proceeding is pending or, to the Knowledge of the Company, threatened against or
involving the Company before any Governmental Authority seeking to restrain the
Company from entering into this Agreement and the Collateral Agreements to which
the Company is a party or which questions or challenges or may have the effect
of preventing, delaying, making illegal or otherwise interfering with the
Closing, or seeking damages against the Company as a result of the consummation
of the Merger. The Company is not subject to any judgment, order or decree which
could reasonably be expected to have a Material Adverse Effect.
     2.6. Employee Benefit Matters; ERISA.
          (a) The Company has heretofore delivered or made available to Buyer
true and complete copies of each employment, bonus, deferred compensation,
incentive compensation, stock purchase, stock option, stock appreciation right
or other stock-based incentive, severance, change-in-control, or termination
pay, hospitalization or other medical, disability, life or other insurance,

12



--------------------------------------------------------------------------------



 



supplemental unemployment benefits, profit-sharing, pension, or retirement plan,
program, agreement or arrangement and each other employee benefit plan, program,
agreement or arrangement, sponsored, maintained or contributed to or required to
be contributed to by the Company, or by any trade or business, whether or not
incorporated, that together with the Company would be deemed a “single employer”
within the meaning of Section 4001(b)(1) of ERISA (an “ERISA Affiliate”), for
the benefit of any current or former employee, officer, director or consultant
of the Company, or any ERISA Affiliate, whether formal or informal and whether
legally binding or not (the “Plans”). Schedule 2.6(a) attached hereto lists each
of the Plans that is an “employee welfare benefit plan,” or “employee pension
benefit plan” as such terms are defined in Sections 3(1) and 3(2) of ERISA (such
plans being hereinafter referred to collectively as the “ERISA Plans”). Except
in the Ordinary Course of Business, none of the Company nor any ERISA Affiliate
has any formal plan or commitment, whether legally binding or not, to create any
additional Plan or modify or change any existing Plan that would affect any
current or former employee, officer, director, or consultant of the Company or
any ERISA Affiliate.
          (b) With respect to each of the Plans, the Company has heretofore
delivered or made available to Buyer true and complete copies of each of the
following documents, as applicable:
          (i) a copy of the Plan (including all amendments thereto) for each
written Plan or a written description of any Plan that is not otherwise in
writing and that provides for payments or benefits greater than $50,000
individually or $250,000 in the aggregate;
          (ii) a copy of the annual report or Internal Revenue Service Form 5500
Series, if required under ERISA, with respect to each ERISA Plan for the last
three (3) Plan years, to the extent applicable, ending prior to the date of this
Agreement for which such a report was filed;
          (iii) a copy of the most recent Summary Plan Description, together
with all Summary of Material Modifications issued with respect to such Summary
Plan Description, if required under ERISA, with respect to each ERISA Plan, and
all other material employee communications relating to each ERISA Plan;
          (iv) if the Plan is funded through a trust or any other funding
vehicle, a copy of the trust or other funding agreement (including all
amendments thereto) and the latest financial statements thereof, if any;
          (v) all contracts relating to the Plans with respect to which the
Company or any ERISA Affiliate may have any liability, including insurance
contracts, investment management agreements, subscription and participation
agreements and record keeping agreements; and
          (vi) the most recent determination letter received from the IRS with
respect to each Plan that is intended to be qualified under Section 401(a) of
the Code.
          (c) Neither the Company nor any ERISA Affiliate maintains or
contributes to, or has ever maintained or contributed to, a Plan subject to
Title IV of ERISA.
          (d) None of the Company, any ERISA Affiliate, any of the ERISA Plans,
any trust created thereunder, nor, to the Knowledge of the Company, any trustee
or administrator thereof has engaged in a transaction or has taken or failed to
take any action in connection with which the Company or any ERISA Affiliate
could be subject to any material liability for either a civil penalty assessed
pursuant to Section 409 or 502(i) of ERISA or a tax imposed pursuant to
Section 4975, 4976 or 4980B of the Code.

13



--------------------------------------------------------------------------------



 



          (e) Each of the Plans has been operated and administered in all
material respects in accordance with its terms and applicable laws, including
but not limited to ERISA and the Code. Each of the Plans has been operated in
good faith compliance with Section 409A of the Code.
          (f) Each of the ERISA Plans that is intended to be “qualified” within
the meaning of Section 401(a) of the Code is the subject of a favorable opinion
letter issued to the prototype plan sponsor and, to the Knowledge of the
Company, no event has occurred which would affect the qualified status of such
ERISA Plan.
          (g) Any fund established under an ERISA Plan that is intended to
satisfy the requirements of Section 501(c)(9) of the Code has so satisfied such
requirements.
          (h) No amounts payable under any of the Plans or any other contract,
agreement or arrangement with respect to which the Company may have any
liability could fail to be deductible for federal income tax purposes by virtue
of Section 162(m) or Section 280G of the Code.
          (i) Except as required by applicable Legal Requirements or as set
forth on Schedule 2.6(i) attached hereto, no Plan provides benefits, including
without limitation death or medical benefits (whether or not insured), with
respect to current or former employees of the Company or any ERISA Affiliate
after retirement or other termination of service (other than (i) coverage
mandated by applicable laws, (ii) death benefits or retirement benefits under
any “employee pension plan”, as that term is defined in Section 3(2) of ERISA,
(iii) benefits, the full direct cost of which is borne by the current or former
employee (or beneficiary thereof)).
          (j) Except as set forth on Schedule 2.6(j) attached hereto, the
consummation of the Merger will not (i) entitle any current or former employee,
officer, director or consultant of the Company or any ERISA Affiliate to
severance pay, unemployment compensation or any other similar termination
payment, or (ii) accelerate the time of payment or vesting, or increase the
amount of, or otherwise enhance, any benefit due to any such employee, officer,
director or consultant.
          (k) Except as set forth on Schedule 2.6(k) attached hereto, there are
no pending or, to the Knowledge of the Company, threatened claims by or on
behalf of any Plan, by any employee or beneficiary under any such Plan or
otherwise involving any such Plan (other than routine claims for benefits),
except as would not have a Material Adverse Effect.
     2.7. Financial Statements; Liabilities; Accounts Receivable; Inventories.
          (a) The Company has delivered to Buyer copies of (i) the unaudited
balance sheet of the Company at October 31, 2007 (the “Most Recent Balance
Sheet”) and the related statements of income, members’ equity, and cash flows
with respect to the Company for the nine months then ended, and (ii) the audited
balance sheet of the Company at January 31, 2007 and the related statements of
income, members’ equity, and cash flows for the 12 months then ended (the “2006
Financial Statements”). The financial statements listed above present fairly in
all material respects the financial condition, results of operations, changes in
members’ equity, and cash flows of the Company for the periods then ended, and,
except (i) for footnotes and normal year-end adjustments in the case of interim
financial statements, and (ii) as set forth in Schedule 2.7(a) attached hereto,
have been prepared in accordance with GAAP applied consistently throughout the
periods indicated. The Company maintains internal accounting controls designed
to provide reasonable assurances that (a) transactions by the Company are
executed in accordance with management’s general or specific authorization and
(b) transactions by the Company are recorded as necessary to permit preparation
of financial statements in conformity with GAAP and to maintain accountability
for assets. There have been no instances of fraud that have occurred since
January 31, 2007 involving the management of the Company or any other

14



--------------------------------------------------------------------------------



 



employees of the Company who have a significant role in the Company’s internal
control over financial reporting.
          (b) Except as set forth on Schedule 2.7(b) attached hereto and except
for liabilities that have been or are incurred after the date of the Most Recent
Balance Sheet in the Ordinary Course of Business or in connection with the
transactions contemplated by this Agreement, the Company does not have any
material liability of a kind required by GAAP to be reflected on a balance sheet
of the Company that was not reflected or reserved against in the Most Recent
Balance Sheet.
          (c) Except as otherwise set forth in Schedule 2.7(c) attached hereto,
the accounts receivable reflected in the 2006 Financial Statements, in the Most
Recent Balance Sheet, or in the books and records of the Company as of the
Closing Date arose from bona fide transactions in the Ordinary Course of
Business, and the goods and services involved have been sold, delivered, and
performed to the account obligors, and no further filings with Governmental
Authorities, insurers, or others are required to be made, no further goods are
required to be provided, and no further services are required to be rendered in
order to complete the sales and fully render the services and to entitle the
Company to collect the accounts receivable in full. Except as set forth on
Schedule 2.7(c), all such accounts receivable are current and the reserves for
such accounts receivable have been calculated in accordance with GAAP. Reserves
for accounts receivable in the Most Recent Balance Sheet and in the books and
records of the Company as of the Closing Date do not include reserves for any
accounts receivable that become uncollectible as a result of the Merger or
actions taken by Buyer subsequent to the Closing. Except as set forth in
Schedule 2.7(c), no such account has been assigned or pledged to any other
Person and, except only to the extent fully reserved against as set forth in the
Most Recent Balance Sheet, no defense or set-off to any such account has been
asserted by the account obligor.
          (d) Except as otherwise set forth in Schedule 2.7(d) attached hereto,
the Inventory as of the Closing Date shall consist of items of a quality,
condition, and quantity reasonable and warranted in the present circumstances of
the Company and shall be usable and saleable in the Ordinary Course of Business
for the purposes for which intended. Except as otherwise set forth in
Schedule 2.7(d), the Inventory is valued on the Company’s books of account in
accordance with GAAP (on an average cost basis) at the lower of cost or market,
and the value of obsolete materials, materials below standard quality, and
slow-moving materials have been written down in accordance with GAAP.
          (e) Except as set forth on Schedule 2.7(e) attached hereto and except
for Inventory disposed of in the Ordinary Course of Business since the date of
the Most Recent Balance Sheet, the Company has (i) good and marketable title to
all of the assets that it owns and that are reflected on the Most Recent Balance
Sheet or that are acquired after the Most Recent Balance Sheet by the Company
and not disposed of prior to the Closing, and (ii) valid leasehold interests or
licenses (as applicable) in all leases of material tangible personal property
and licenses in intangible property that it Uses and that it leases or licenses
(as applicable), in each case free and clear of any Liens, other than Permitted
Liens.
          (f) The Company owns or has the right to Use all of the assets
necessary to continue the operations of the Company after the Closing as it has
been conducted by the Company immediately prior to the date of this Agreement.
     2.8. Books and Records. The books and records of the Company are complete
and correct in all material respects and have been maintained in accordance with
sound business practices. True and complete copies of all minute books and
record books of the Company have heretofore been delivered or made available to
Buyer.
     2.9. Existing Indebtedness. Schedule 2.9 attached hereto sets forth all
Indebtedness of the Company as of the date hereof (and such Schedule shall be
updated by the Company on the Closing Date)

15



--------------------------------------------------------------------------------



 



and provides the following information with respect to each item of such
Indebtedness: the obligor, each guarantor thereof and each other Person
similarly liable in respect thereof, the holder thereof, the aggregate amount of
all commitments thereunder (and the allocation of such commitments, if any, as
among revolving credit Indebtedness, term notes or similar Indebtedness and
other credits such as letter of credit or banker’s acceptance facilities), the
outstanding amount thereunder and under each individual facility thereunder, and
a description of the collateral securing such Indebtedness, if applicable.
Accurate and complete copies of documents evidencing each Indebtedness have been
provided or made available to Buyer.
     2.10. Absence of Certain Changes.
          (a) Except as otherwise set forth in Schedule 2.10(a) attached hereto,
since the date of the Most Recent Balance Sheet the Company has conducted its
business only in the Ordinary Course of Business and there has not been:
               (i) any event, circumstance, or change that had a Material
Adverse Effect;
               (ii) any material damage, destruction, or loss (whether or not
covered by insurance) to any of the Company’s assets (other than the disposition
of Inventory in the Ordinary Course of Business); or
               (iii) any Material Adverse Effect on the Company’s sales
patterns, pricing policies, accounts receivable, or accounts payable.
          (b) Except as otherwise set forth in Schedule 2.10(b) attached hereto,
since January 31, 2007, the Company has not done any of the following:
          (i) merged into or with or consolidated with any other corporation or
acquired the business or assets of any Person;
          (ii) changed the Company’s issued equity securities; granted any
option or right to purchase equity securities of the Company; issued any
security convertible into or exchangeable or exercisable for such equity
securities; granted any registration rights; purchased, redeemed, retired, or
otherwise acquired any securities of any Person; or declared or paid any
dividend or other distribution or payment in respect of equity securities except
for reasonable distributions for the payment of taxes by the members of the
Company;
          (iii) amended the Certificate of Formation or the Company Operating
Agreement;
          (iv) created, incurred, assumed, guaranteed, or otherwise become
liable or obligated with respect to any Indebtedness, or made any loan or
advance to, or any investment in, any Person, except in the Ordinary Course of
Business;
          (v) filed any amendment to any Tax Return, made any change in any
election relating to Taxes already made, adopted or changed any accounting
method relating to Taxes, entered into any closing agreement relating to any
Taxes, settled any claim or assessment relating to Taxes or consented to any
claim or assessment relating to Taxes or waiver of the statutory period of
limitations for any such claim or assessment, or made any new election, with
respect to any Tax law in any jurisdiction which election could have an effect
on the Tax treatment of the Company.

16



--------------------------------------------------------------------------------



 



          (vi) sold, transferred, leased, mortgaged, encumbered, or otherwise
disposed of, or agreed to sell, transfer, lease, mortgage, encumber, or
otherwise dispose of, any assets Used in the Company’s business except (A) in
the Ordinary Course of Business, or (B) pursuant to this Agreement or any
Contract specified in Schedule 2.14(a);
          (vii) disposed of or permitted to lapse any Company Intellectual
Property Rights, or disposed of or disclosed to any person other than
representatives of Buyer any material Trade Secret Rights, in each instance
other than in the Ordinary Course of Business;
          (viii) settled any claim or litigation, or filed any motions, orders,
briefs, or settlement agreements in any proceeding before any Governmental
Authority or any arbitrator;
          (ix) incurred or approved, or entered into any Contract or commitment
to make, any expenditures in excess of $125,000 other than in the Ordinary
Course of Business;
          (x) maintained the books of the Company other than in accordance with
GAAP and on a basis consistent with prior periods or made any change in any of
the Company’s accounting methods or practices that would be required to be
disclosed under GAAP;
          (xi) suffered any extraordinary losses, or cancelled or waived any
claims or rights with a value to the Company in excess of $125,000;
          (xii) made any payment to any Affiliate or forgiven any indebtedness
due or owing from any Affiliate other than transactions with Avnet in the
Ordinary Course of Business;
          (xiii) engaged in any one or more activities or transactions with an
Affiliate of the Company other than transactions with Avnet in the Ordinary
Course of Business; or
          (xiv) committed, whether in writing or orally, to do any of the
foregoing.
          (c) Except as otherwise set forth in Schedule 2.10(c) attached hereto,
since the date of the Most Recent Balance Sheet , the Company has not done any
of the following:
          (i) entered into, amended, or terminated any Material Contract, except
in the Ordinary Course of Business;
          (ii) adopted any Plan, or granted any increase in the compensation
payable or to become payable to employees of the Company (including, without
limitation, any such increase pursuant to any bonus, profit-sharing, or other
plan or commitment), other than in the Ordinary Course of Business;
          (iii) liquidated Inventory or accepted product returns other than in
the Ordinary Course of Business, accelerated receivables, delayed payables, or
changed in any material respect the Company’s practices in connection with the
payment of payables and/or the collection of receivables; or

17



--------------------------------------------------------------------------------



 



          (iv) committed, whether in writing or orally, to do any of the
foregoing.
     2.11. Compliance with Laws. Except as otherwise set forth in Schedule 2.11
attached hereto, the Company is in compliance with any and all Legal
Requirements except where the failure to so comply would not result in a
Material Adverse Effect. Except as otherwise set forth in Schedule 2.11, the
Company (a) has not received any notice, charge, claim, action or assertion that
the Company is not currently in material compliance with all such Legal
Requirements, and (b) is not in default under, and no condition exists (whether
covered by insurance or not) that with or without notice or lapse of time or
both would constitute a material default under, or result in a material breach
or violation of, any Legal Requirement or Permit applicable to the Company.
     2.12. Litigation. Except as otherwise set forth in Schedule 2.12 attached
hereto, there have been no claims, actions, suits, investigations, or
proceedings by or against the Company since February 1, 2006, currently pending
(whether any such proceeding commenced prior to, on or after February 1, 2006),
or, to the Knowledge of the Company, threatened against the Company in any court
or before any Governmental Authority or any arbitrator. Except as otherwise set
forth in Schedule 2.12, the Company is not, and since February 1, 2006, has not,
been subject to any outstanding injunction, judgment, order, decree, ruling, or
charge of any Governmental Authority or arbitrator.
     2.13. Real Property.
          (a) The Company does not own, and has never owned, any real property.
          (b) Schedule 2.13(b) attached hereto sets forth a list of all leases,
licenses, or similar agreements relating to the Company’s use or occupancy of
real estate owned by a third party (the “Leases”), true, correct and complete
copies (including all amendments) of which have previously been furnished to
Buyer. Schedule 2.13(b) sets forth (i) the lessor and lessee thereof and the
commencement date, term, and renewal rights under each of the Leases, and
(ii) the street address of each property covered thereby (the “Leased
Premises”). The Leases and all guaranties with respect thereto are in full force
and effect and have not been amended in writing or otherwise, and the Company is
not and, to the Knowledge of the Company, no other party thereto is in default
or breach under any material provision of any such Lease. To the Knowledge of
the Company, no event has occurred that, with the passage of time or the giving
of notice or both, would cause a breach of or default under any material
provision of such Leases. The Company has not received notice of and, to the
Knowledge of the Company, there are no events or conditions that could give rise
to, any claimed abatements, offsets, defenses, or other bases for relief or
adjustment.
          (c) Except as set forth on Schedule 2.13(c) attached hereto: (i) the
Company has a valid leasehold interest in the Leased Premises, free and clear of
any and all Liens; (ii) the portions of the buildings located on the Leased
Premises that are Used by the Company are each in good repair and condition,
normal wear and tear excepted, and are sufficient for the conduct of the
Company’s business as currently conducted; (iii) each of the Leased Premises
(A) has direct access to satisfy the current transportation requirements of the
Company, and (B) is served by all utilities in such quantity and quality as are
necessary and sufficient to satisfy the current normal business activities
conducted at such location; and (iv) the Company has not received notice of any
condemnation, eminent domain, or similar proceeding affecting any portion of the
Leased Premises or any access thereto, and, to the Knowledge of the Company, no
such proceedings are contemplated or threatened. The Leased Premises constitute
all of the Company’s interests in real property and constitute all interests in
real property that are necessary for the continued operation of the business of
the Company as the business is currently conducted.

18



--------------------------------------------------------------------------------



 



     2.14. Material Contracts.
          (a) Schedule 2.14(a) attached hereto contains a complete and accurate
list, and the Company has delivered to, or made available for inspection by,
Buyer true and complete copies of each of the following written Contracts
(“Material Contracts”) as of the date hereof:
          (i) all Contracts that provide for expenditures of, payment to, or
receipt by the Company of more than $250,000 per year (excluding any Contracts
with customers or clients);
          (ii) all Contracts relating to the borrowing of money or the granting
of a security interest in any of its assets;
          (iii) all Contracts that limit or in any way purport to limit the
ability of the Company to freely engage in any line of business or to compete
with any Person anywhere in the world;
          (iv) all joint venture, partnership or similar Contracts (however
named) involving a sharing of profits, losses, costs, or liabilities by the
Company with any other Person;
          (v) all Contracts with the 20 largest customers and clients of the
Company, based on gross revenues earned by the Company during the period
commencing February 1, 2007 and ending October 31, 2007;
          (vi) the Contracts with the 20 largest suppliers or service providers
of the Company, based on payments made by the Company during the period
commencing February 1, 2007 and ending October 31, 2007;
          (vii) all Contracts entered into with customers, clients, suppliers,
or service providers of the Company that can reasonably be expected to become
one of the 20 largest customers, clients, suppliers, or service providers in the
next 12 months;
          (viii) any Contract with respect to any acquisition or disposition by
the Company of any Person or business or material portion thereof pursuant to
which the Company has continuing indemnification, “earn-out” or other contingent
payment obligations, in each case that could result in payments in excess of
$125,000;
          (ix) any Contract that would prevent, materially delay, or materially
impede the Company’s ability to consummate the Merger or the other transactions
contemplated by this Agreement;
          (x) any other Contract that is material to the Company (other than
Contracts with suppliers, vendors, customers and clients of the Company); and
          (xi) each material amendment, supplement, and modification (whether
oral or written) in respect of any of the foregoing.
          (b) Except as set forth in Schedule 2.14(b) attached hereto, no Member
nor any Affiliate of the Company has or may acquire any rights or benefits
under, and no Member nor any Affiliate of the Company has or may become subject
to any obligation or liability under, any Contract

19



--------------------------------------------------------------------------------



 



with, that relates to the business of or any of the assets owned or used by, or
is otherwise binding upon, the Company.
          (c) Except as set forth in Schedule 2.14(c) attached hereto, each
Material Contract (i) is valid and binding on the Company and, to the Knowledge
of the Company, the counterparties thereto, and is in full force and effect and
(ii) no event has occurred or circumstance exists that (with or without notice
or lapse of time) could reasonably be expected to contravene, conflict with, or
result in a violation or breach of, or give the Company or other Person the
right to declare a default or exercise any remedy under, or to accelerate the
maturity or performance of, or to cancel, terminate, or modify, any such
Material Contract in any material respect, and the Company has no Knowledge of
any material breach or anticipated breach by any other party to any Material
Contract. The Company has complied in all material respects with and is not in
material breach of, or material default under, any Material Contract to which it
is a party.
     2.15. Insurance. Schedule 2.15 attached hereto is (a) a complete and
correct list and description of all insurance policies, other insurance
arrangements and other contracts or arrangements for the transfer or sharing of
insurance risks by the Company (including, without limitation, fire, liability,
product liability, workers’ compensation, and vehicular) presently in effect for
the Company, including the amounts of such insurance and annual premiums with
respect thereto, all of which have been in full force and effect from and after
the date(s) set forth on Schedule 2.15 and (b) a description of such risks that
the Company has designated as being self-insured. All premiums due on or before
the date hereof on all such policies have been paid by the Company, and the
Company is otherwise in compliance in all material respects with the terms and
provisions of such policies. The Company has not received written notice of an
insurance provider’s intention to cancel any such policy or to materially
increase any insurance premiums (including, without limitation, workers’
compensation premiums), or written notice that any insurance listed on
Schedule 2.15 will not be available in the future on substantially the same
terms as currently in effect. The Company does not have any material claims
pending or anticipated against any of its insurance carriers under any of such
policies and, to the Knowledge of the Company, there has been no actual or
alleged occurrence that could reasonably be expected to give rise to any such
claim. During the prior three years, all notices required to have been given by
the Company to any insurance company have been timely and duly given, and no
insurance company has asserted that any claim is not covered by the applicable
policy relating to such claim. Schedule 2.15 sets forth, for the current policy
year and each policy year ending after February 1, 2006, (i) claims loss history
for each such insurance policy (and its predecessor), (ii) claims pending, and
(iii) the aggregate amount of all workers’ compensation claims of the Company.
     2.16. Intellectual Property.
          (a) Definitions. In addition to the terms defined elsewhere herein,
the following terms shall have the respective meanings below:
          (i) “Company Business” means, with respect to the Company, its
business as currently conducted.
          (ii) “Company Intellectual Property Rights” means Intellectual
Property Rights owned or purported to be owned by the Company.
          (iii) “Intellectual Property Rights” means the following rights in or
arising out of Technology in any jurisdiction: (1) rights in or arising out of
Works of Authorship, including without limitation rights granted under any
copyright act (“Copyrights”); (2) rights in or arising out of Inventions,
including without limitation rights granted under any patent act

20



--------------------------------------------------------------------------------



 



(“Patent Rights”); (3) rights in or arising out of Trademarks, including without
limitation rights granted under the Lanham Act or any trademark act (“Trademark
Rights”); (4) rights in or arising out of Confidential Information, including
without limitation rights granted under the Uniform Trade Secrets Act or any
other trade secrets act (“Trade Secret Rights”); (5) rights in or arising out of
domain names (“Domain Name Rights”); and (6) all rights and remedies against
past, present, and future infringement, misappropriation, or other violation
thereof.
          (iv) “Registered Intellectual Property Rights” means all Intellectual
Property Rights that are the subject of an application, certificate, filing,
registration, or other document issued by, filed with, or recorded by, any
Governmental Authority.
          (v) “Technology” means: (1) published and unpublished works of
authorship, including without limitation audiovisual works, collective works,
computer programs, compilations, databases, derivative works, literary works,
and sound recordings (“Works of Authorship”); (2) inventions and discoveries,
including without limitation articles of manufacture, business methods,
compositions of matter, improvements, machines, methods, and processes and new
uses for any of the preceding items (“Inventions”); (3) words, names, symbols,
devices, designs, and other designations, and combinations of the preceding
items, used to identify or distinguish a business, good, group, product, or
service or to indicate a form of certification, including without limitation
logos, product designs, and product features (“Trademarks”); and (4) information
that is not generally known or readily ascertainable through proper means,
whether tangible or intangible, including without limitation algorithms,
customer lists, user data, ideas, designs, formulas, know how, methods,
processes, programs, prototypes, systems, and techniques (“Confidential
Information”).
          (b) Ownership. (i) Except as otherwise set forth on Schedule 2.16(b)
attached hereto, the Company owns or has a valid right to use all Intellectual
Property Rights used or held for use in the Company Business free and clear of
any Lien, (ii) since February 1, 2006 the Company has not received any written
notice of claims challenging the ownership, validity, or enforceability of any
of the Company Intellectual Property Rights, and (iii) to the Knowledge of the
Company, all Company Registered Intellectual Property Rights are subsisting,
valid, and enforceable and, to the Knowledge of the Company, there are no facts
or circumstances that could impair the existence, validity, or enforceability of
any Company Registered Intellectual Property Rights. Except as set forth on
Schedule 2.16(b) attached hereto, and other than in the Ordinary Course of
Business, the Company is not obligated to assign any Company Intellectual
Property Rights to a third party.
          (c) Confidential Information. The Company takes reasonable steps to
maintain the confidentiality of its Confidential Information, including
requiring all Persons (other than Company Board members, Company legal advisors,
those having a legal duty of confidentiality, and those that are subject to the
Freedom of Information Act or comparable state laws) having access thereto to
execute written non-disclosure agreements. The Company requires all employees
and contractors to execute written non-disclosure agreements. To the Knowledge
of the Company, there are and have been no unauthorized uses, disclosures or
infringements of any of the Company’s Trade Secret Rights by any Person.
          (d) Company Registered Intellectual Property Rights. Schedule 2.16(d)
attached hereto: (i) lists all Registered Intellectual Property Rights owned by,
filed in the name of, applied for by, or subject to an obligation of assignment
to the Company (“Company Registered Intellectual Property Rights”), including,
for each of the foregoing, the applicable record owner, jurisdiction and
registration and/or application number, and date issued (or filed), and
(ii) identifies all third-parties that have or have asserted any ownership
interest in the Company Registered Intellectual Property Rights with the

21



--------------------------------------------------------------------------------



 



Company. Except as set forth on Schedule 2.16(d)(ii), the Company is the sole
and beneficial owner of the Company Registered Intellectual Property Rights.
          (e) Company Licensed Intellectual Property Rights. Schedule 2.16(e)
attached hereto lists all (i) Contracts to which the Company is a party or
otherwise bound granting any rights (including sublicenses) to any Company
Intellectual Property Rights to third parties other than commercially reasonable
non-exclusive licenses granted to customers, suppliers, contractors, and
subcontractors in the Ordinary Course of Business, and (ii) Contracts to which
the Company is a party or otherwise bound obtaining rights in or to Intellectual
Property Rights from third parties (“Company Licensed Intellectual Property
Rights”) other than Contracts granting rights to use readily available
commercial software that has not been significantly customized for or at the
direction of the Company ((i) and (ii) collectively, the “IP Contracts”). To the
Knowledge of the Company, there are no material breaches by the Company of the
IP Contracts, and the Company has not received any written, or to the Knowledge
of the Company, oral notice of claims challenging any of the Company Licensed
Intellectual Property Rights.
          (f) Infringement. To the Knowledge of the Company, the conduct of the
Company in the acquisition, marketing, distribution, or service of third-party
products or services does not infringe, misappropriate, or otherwise violate the
Intellectual Property Rights of any third party. The other conduct of the
Company Business does not infringe, misappropriate, or otherwise violate the
Intellectual Property rights of any third party. The Company has received no
written, or to the Knowledge of the Company, oral, notice of a claim that the
conduct of the Company Business infringes, misappropriates, or otherwise
violates the Intellectual Property Rights of any third party. Except as set
forth on Schedule 2.16(f) attached hereto, and to the Knowledge of the Company,
no third party is infringing, misappropriating, or otherwise violating any
Company Intellectual Property Rights, and no such claims have been asserted or
threatened against the Company or, to the Knowledge of the Company, any other
Person.
          (g) Conveyance of Intellectual Property. Except as set forth on
Schedule 2.16(g) attached hereto, no current or former partner, director,
member, officer, employee, or independent contractor or consultant of the
Company will, immediately after giving effect to the Merger, own any of the
Company Intellectual Property Rights. Except as set forth on Schedule 2.16(g)
attached hereto, all current or former officers, employees, partners, directors,
members, or independent contractors or consultants of the Company who have
created any Company Intellectual Property Rights have executed sufficient
agreements that (i) assign to the Company all right, title, and interest
(including the sole right to enforce) in such Company Intellectual Property
Rights and (ii) provide reasonable protection for Trade Secret Right of the
Company, and to the Knowledge of the Company, no party to any such agreement is
in breach thereof.
          (h) Consummation of the Merger. The consummation of the Merger will
neither violate nor by its terms result in the breach, modification,
cancellation, termination, suspension of, or acceleration of any payments with
respect to, nor impair any rights granted by, the IP Contracts. Following the
Closing Date, Buyer will be permitted to exercise all of the Company’s rights
under the IP Contracts to the same extent the Company would have been able to
had the Merger not occurred and without the payment of any additional amounts or
consideration other than ongoing fees, royalties or payments that the Company
would otherwise be required to pay. Immediately following the Closing, the
Company will own or will be validly licensed to the Intellectual Property Rights
reasonably sufficient to conduct the Company Business.
     2.17. Equipment and Other Tangible Property. Except as otherwise set forth
on Schedule 2.17 attached hereto, the Company’s equipment, furniture, machinery,
vehicles, structures, fixtures, and other tangible property, other than
Inventory (the “Tangible Assets”) are suitable for the purposes for which

22



--------------------------------------------------------------------------------



 



intended and in good operating condition and repair consistent with normal
industry standards, except for ordinary wear and tear, and except for such
Tangible Assets as shall have been taken out of service on a temporary basis for
repairs or replacement in the Ordinary Course of Business. There are no material
Tangible Assets that the Company has been using, holding or operating in its
business immediately prior to the Closing that will not be used, held or owned
by the Surviving Company immediately following the Closing. The Tangible Assets
are free of any structural or engineering defects, and since February 1, 2006,
there has not been any significant interruption of the Company’s business due to
inadequate maintenance or obsolescence of the Tangible Assets.
     2.18. Permits; Environmental Matters.
          (a) Except as otherwise set forth in Schedule 2.18(a) attached hereto
or where the failure to do so would not have a Material Adverse Effect, the
Company has all Permits necessary for it to own, operate, Use, and maintain its
assets and to conduct its business as presently conducted. Except as otherwise
set forth in Schedule 2.18(a), all such Permits are in effect, no proceeding is
pending or, to the Knowledge of the Company, threatened to modify, suspend,
revoke, withdraw, terminate, or otherwise limit any such Permits, and no
administrative or governmental actions have been taken or, to the Knowledge of
the Company, threatened in connection with the expiration or renewal of such
Permits that could adversely affect the ability of the Company to own, operate,
Use, or maintain any of its assets or to conduct its business as presently
conducted.
          (b) Except as set forth on Schedule 2.18(b) attached hereto, there are
no claims, notices of demands, liabilities, investigations, litigation,
administrative proceedings, whether pending or, to the Knowledge of the Company,
threatened, or judgments or orders relating to any Hazardous Materials or
arising under Environmental Laws (collectively called “Environmental Claims”)
against the Company and to the Knowledge of the Company there are no facts,
events, actions, activities, conditions or circumstances that would be
reasonably likely to result in such an Environmental Claim. Neither the Company
nor, to the Knowledge of the Company, any prior owner, lessee, or operator of
the Leased Premises, has caused or permitted any Hazardous Material to be used,
generated, reclaimed, transported, released, treated, stored, or disposed of in
a manner that could form the basis for an Environmental Claim against the
Company. Except as set forth on Schedule 2.18(b), the Company has not assumed
any liability of any Person for cleanup, compliance, or required capital
expenditures in connection with any Environmental Claim.
          (c) Except as set forth on Schedule 2.18(c) attached hereto, no
Hazardous Materials are or, to the Knowledge of the Company, were stored,
released or otherwise located, and no underground storage tanks or surface
impoundments are or, to the Knowledge of the Company, were located, on the
Leased Premises or, to the Knowledge of the Company, on adjacent parcels of real
property, and to the Knowledge of the Company, no part of such real property nor
any part of such adjacent parcels of real property, including the groundwater
located thereon, is presently contaminated by Hazardous Materials.
          (d) Except as set forth on Schedule 2.18(d) attached hereto, the
Company has been and is currently in compliance in all material respects with
all applicable Environmental Laws, including obtaining and maintaining in effect
all Permits required by applicable Environmental Laws.
          (e) The Company has provided or made available to Buyer all
assessments, reports, data, results of investigations, audits and other
information that is in the possession of the Company regarding environmental
matters pertaining to the Company, or the compliance (or noncompliance) by the
Company with any Environmental Laws.
          (f) The Company is not required by virtue of the transactions set
forth herein and contemplated hereby, or as a condition to the effectiveness of
any transactions contemplated hereby, (i) to

23



--------------------------------------------------------------------------------



 



perform a site assessment for Hazardous Materials, (ii) to remove or remediate
Hazardous Materials, or (iii) to record or deliver to any person or entity any
disclosure document or statement pertaining to environmental matters.
     2.19. Banks. Schedule 2.19 attached hereto sets forth: (i) the name of each
bank, trust company, savings and loan associations or other financial
institution and stock or other broker with which the Company has an account,
credit line, or safe deposit box or vault; (ii) the names of all Persons
authorized to draw thereon or to have access to any safe deposit box or vault;
and (iii) the names of all Persons authorized by proxies, powers of attorney, or
other like instrument to act on behalf of the Company in matters concerning any
of its business or affairs. Except as otherwise set forth in Schedule 2.19, no
such proxies, powers of attorney or other like instruments are irrevocable.
     2.20. Suppliers and Customers. Schedule 2.20 attached hereto sets forth
(i) the 20 largest suppliers or service providers of the Company, based on
payments made by the Company during the period commencing on February 1, 2007
and ending October 31, 2007, together with the dollar amount of payments made by
the Company to each such supplier or service provider during such period, and
(ii) the 20 largest customers and clients of the Company, based on gross
revenues earned by the Company during the period commencing on February 1, 2007
and ending October 31, 2007, together with the dollar amount of goods and/or
services sold by the Company to each such customer or client during such period.
Except as otherwise set forth in Schedule 2.20, the Company maintains good
relations with all suppliers and customers listed in Schedule 2.20 as well as
with governments, partners, financing sources, and other Persons with whom the
Company has significant relations, and no such party has canceled, terminated,
or, to the Knowledge of the Company, made any threat to the Company to cancel or
otherwise terminate its relationship with the Company or to materially decrease
its services or supplies to the Company or its direct or indirect purchase or
usage of the products or services of the Company.
     2.21. Transactions With Affiliates. Except as set forth on Schedule 2.21
attached hereto and except for (i) normal advances to Company employees in the
Ordinary Course of Business not exceeding $50,000 in the aggregate, (ii) payment
of compensation for employment to Company employees consistent with past
practices, and (iii) participation in Plans by Company employees, the Company
has not purchased, acquired, or leased any property or services from, or sold,
transferred, or leased any property or services to, or loaned or advanced any
money to, or borrowed any money from, or entered into or been subject to any
management, consulting, or similar agreement with, or engaged in any other
transaction with any member, manager, or officer of the Company or any of its
Affiliates except with Avnet in the Ordinary Course of Business. Except as set
forth on Schedule 2.21, no Affiliate of the Company is indebted to the Company
for money borrowed or other loans or advances, and the Company is not indebted
to any such Affiliate.
     2.22. Taxes. (a) The Company has timely paid all Taxes that are required to
be paid other than those (i) currently payable without penalty or interest, or
(ii) being contested in good faith by appropriate proceedings properly
instituted and diligently pursued, and in the case of both clauses (i) and
(ii) are fully reserved for on the Most Recent Balance Sheet; (b) the Company
has timely filed all Tax Returns required to be filed by the Company and all
such Tax Returns are true, correct, and complete in all material respects and
were prepared in accordance with all applicable Legal Requirements; (c) the
Company has duly withheld, collected, and deposited all foreign, federal, state,
and local Taxes that it is required to withhold, collect, and deposit; (d) there
are no Tax Liens on the assets of the Company, other than any Liens for real
property Taxes not yet due; (e) there are no outstanding deficiencies asserted
or, to the Knowledge of the Company, proposed assessments of Taxes or pending or
threatened Tax-related claims against the Company with respect to the membership
interests or the assets; (f) there are no material Tax audits pending in respect
of the business or assets of the Company; (g) the Company is not a party to any
Tax indemnity, Tax allocation, or Tax sharing agreement, or any other agreement
where

24



--------------------------------------------------------------------------------



 



liability is determined by reference to the Tax liability of a third party, or
any similar agreement, contract, or arrangement that remains in effect after the
Closing; (h) since inception, the Company has been either disregarded as an
entity separate from its owners for Federal income Tax purposes pursuant to
Treasury Regulation Section 301.7701-3(b)(1) or has been treated as a
partnership for Federal, state, and local income Tax purposes (and, therefore,
has never been classified as an association taxable as a corporation for
Federal, state, and local income Tax purposes); (i) no claim has ever been made
by any Tax Authority in any jurisdiction in which the Company does not file Tax
Returns that the Company is or may be subject to taxation by that jurisdiction;
(k) the Company has not waived any statute of limitations in respect of Taxes or
agreed to any extension of time with respect to a Tax assessment or deficiency;
(l) except as set forth on Schedule 2.22 attached hereto, there is not currently
in effect any tax abatement or similar tax incentive or credit program or
agreement related to or affecting the Company with respect to its business, its
assets, or the Leased Premises.
     2.23. Labor and Employment Matters.
          (a) The Company is not and, to the Knowledge of the Company, has not,
engaged in any material unfair labor practice as defined in the National Labor
Relations Act or any similar unlawful or unfair practices act that would
reasonably be expected to violate in any material respects any Legal Requirement
comparable or similar to the National Labor Relations Act.
          (b) No labor union, labor organization, trade union, works council, or
group of employees of the Company has made a pending demand for recognition or
certification, and there are no representation or certification proceedings or
petitions seeking a representation proceeding presently pending or, to the
Knowledge of the Company, threatened to be brought or filed with the National
Labor Relations Board or any other comparable foreign, state or local labor
relations tribunal or authority. To the Knowledge of the Company, there are no
labor union organizing activities with respect to any employees of the Company.
There are no pending or, to the Knowledge of the Company, threatened
arbitrations, grievances, labor disputes, strikes, lockouts, slowdowns or work
stoppages or similar disputes of any kind against or affecting the Company
which, if individually or collectively resolved against the Company, as the case
may be, would reasonably be expected to result in a Material Adverse Effect.
          (c) Except as would not reasonably be expected to result in a Material
Adverse Effect, the Company is and has been in compliance with all applicable
Legal Requirements respecting employment and employment practices, including,
without limitation, all Legal Requirements respecting terms and conditions of
employment, health and safety, wages and hours, child labor, immigration,
employment discrimination, affirmative action, disability rights or benefits,
equal opportunity, plant closures and layoffs, workers’ compensation, labor
relations, employee consultation, privacy, data protection, severance,
redundancy, employee classification (including, without limitation, the Fair
Labor Standards Act), independent contractors and consultants, loans, or
advances to employees, consultants or independent contractors, wage withholding,
employee leave or time-off issues and unemployment insurance, and there is not
currently pending against the Company any material complaint, action or other
proceeding respecting any of the foregoing by any employee or Governmental
Authority.
          (d) Except as set forth on Schedule 2.23 attached hereto, the Company
is not delinquent with respect to any material payments to any employees or
former employees for any services or amounts required to be reimbursed or
otherwise paid. The Company is not a party to, or otherwise bound by, any order
or determination issued by any Governmental Authorities relating to employees or
employment practices.

25



--------------------------------------------------------------------------------



 



          (e) True and complete copies of all written personnel manuals,
handbooks, policies, rules or procedures applicable to employees of the Company
have heretofore been made available to Buyer.
          (f) Schedule 2.23 sets forth all employment agreements that modify the
at-will employment of any employee and severance agreements with current
officers or employees to which the Company is a party or is bound. Except as set
forth on Schedule 2.23, no such agreement with any former officer or employee
exists under which the Company has any remaining obligations to make severance
payments or to provide benefits.
          (g) The Company is not currently engaged in, or is planning to engage
in, any layoffs or employment terminations sufficient in number to trigger
application of the WARN Act or any similar state, local or foreign Law.
Schedule 2.23 contains a true and complete list of the names and the sites of
employment or facilities of those individuals who suffered an “employment loss”
(as defined in the WARN Act) or similar loss of employment as defined under any
foreign, state or local law at any site of employment or facility of the Company
during the 90-day period prior to the date of this Agreement. Schedule 2.23
shall be updated three Business Days prior to the Closing with respect to the
90-day period prior to the Closing.
          (h) Except as set forth in Schedule 2.23, to the Knowledge of the
Company no employee of the Company is in violation of any term of any employment
agreement, nondisclosure agreement, noncompetition agreement or restrictive
covenant to a former employer of any such employee relating to the right of any
such employee to be employed by the Company.
     2.24. Broker’s Fees. Except as set forth in Schedule 2.24 attached hereto,
the Company does not have any liability or obligation to pay any broker’s or
finder’s fee or any other commission or similar fee to any broker, finder,
investment banker, financial advisor, agent or other firm or Person with respect
to this Agreement or consummation of the Merger.
     2.25. Full Disclosure. The Company has furnished to Buyer all facts that
are material to the Special Indemnity Matter that are within the Knowledge of
the Company.
ARTICLE III — REPRESENTATIONS AND WARRANTIES
OF BUYER AND ACQUISITION SUB
     Buyer and Acquisition Sub hereby represent and warrant to the Company that:
     3.1. Existence and Qualification. Buyer is a corporation and Acquisition
Sub is a limited liability company, each duly organized and validly existing
under the laws of the state of Delaware, and each has the requisite power to
own, manage, lease, and hold its respective properties as and where such
properties are presently located and to conduct its respective business as such
business is presently conducted. Buyer and Acquisition Sub are each duly
qualified to do business and are in good standing as a foreign corporation or
limited liability company, as applicable, in each of the jurisdictions where the
character of its respective properties or the nature of its respective business
requires it to be so qualified, except where such failures would not,
individually or in the aggregate, have a material adverse effect on the ability
of Buyer to consummate the Closing.
     3.2. Authority, Approval, and Enforceability. This Agreement has been duly
executed and delivered by Buyer and Acquisition Sub and Buyer and Acquisition
Sub each have all requisite power and legal capacity to execute and deliver this
Agreement and all Collateral Agreements executed and delivered or to be executed
and delivered by Buyer or Acquisition Sub, respectively, in connection with the
Closing, to consummate the Merger, and to perform its respective obligations
hereunder and under the

26



--------------------------------------------------------------------------------



 



Collateral Agreements. The execution and delivery of this Agreement and the
Collateral Agreements and the consummation of the Merger have been duly and
validly authorized and approved by all action necessary on behalf of Buyer and
Acquisition Sub. This Agreement and each Collateral Agreement to which Buyer or
Acquisition Sub is a party constitutes, or upon execution and delivery will
constitute, the legal, valid, and binding obligation of Buyer and Acquisition
Sub, respectively, enforceable in accordance with its terms, except as such
enforcement may be limited by general equitable principles or by applicable
bankruptcy, insolvency, moratorium, or similar laws and judicial decisions from
time to time in effect that affect creditors’ rights generally.
     3.3. No Default or Consents. Except as otherwise set forth in Schedule 3.3
attached hereto, neither the execution and delivery of this Agreement or the
Collateral Agreements nor the consummation of the Merger will:
          (a) violate or conflict with any of the terms, conditions, or
provisions of Buyer’s Certificate of Incorporation or its Bylaws or Acquisition
Sub’s Certificate of Formation or Limited Liability Company Agreement;
          (b) violate any Legal Requirements applicable to Buyer or Acquisition
Sub;
          (c) violate, conflict with, result in a breach of, constitute a
default under (whether with or without notice or the lapse of time or both), or
accelerate or permit the acceleration of the performance required by, or give
any other party the right to terminate, any contract or Permit applicable to
Buyer or Acquisition Sub; or
          (d) require Buyer or Acquisition Sub to obtain or make any waiver,
consent, action, approval, or authorization of, or registration, declaration,
notice or filing with, any private non-governmental third party or any
Governmental Authority,
excluding from the foregoing clauses (b), (c) and (d) such violations,
conflicts, breaches, defaults, waivers, consents, actions, approvals or
creations which would not, individually or in the aggregate, have a material
adverse effect on the ability of Buyer to consummate the Merger.
     3.4. No Proceedings. No suit, action, or other proceeding is pending or, to
Buyer’s or Acquisition Sub’s knowledge, threatened before any Governmental
Authority seeking to restrain Buyer or Acquisition Sub or prohibit its entry
into this Agreement or the Collateral Agreements or prohibit the Closing, or
seeking Damages against Buyer or Acquisition Sub or its properties as a result
of the consummation of the Merger.
     3.5. Broker’s Fees. Except as set forth in Schedule 3.5 attached hereto,
neither Buyer nor Acquisition Sub has any liability or obligation to pay any
broker’s or finder’s fee or any other commission or similar fee to any broker,
finder, investment banker, financial advisor, agent or other firm or Person with
respect to the this Agreement or consummation of the Merger.
     3.6. Availability of Funds. Buyer has obtained a written financing
commitment from a financial institution for a portion of the Purchase Price (the
“Commitment Letter”), which, together with Buyer’s cash on hand, constitutes
sufficient funds to pay the Purchase Price and to make other necessary payments
by Buyer in connection with the Merger and to pay all of Buyer’s related fees
and expenses. Buyer will have available to it on the Closing Date sufficient
funds to pay such amounts. Buyer has delivered to the Company true, correct, and
complete copies of the Commitment Letter. The Commitment Letter is valid and in
full force and effect, and Buyer is not in default of any of its obligations
thereunder.

27



--------------------------------------------------------------------------------



 



ARTICLE IV — COVENANTS
     4.1. Access; Confidentiality.
          (a) From the date of this Agreement to the Effective Time, the Company
shall permit Buyer and its authorized employees, agents, accountants, legal
counsel, and other representatives to have reasonable access to the books,
records, employees, counsel, accountants, engineers, and other representatives
of the Company at times reasonably requested by Buyer. The Company shall allow
Buyer reasonable access to, and the right to inspect, the Company’s facilities,
equipment and other assets (including for purposes of conducting environmental
investigations, including soil and groundwater sampling upon the Company’s
consent, which shall not be unreasonably withheld or delayed), except to the
extent that such assets are operated by a third-party operator, in which case
the Company shall use commercially reasonable efforts to cause the operator of
such assets to allow Buyer access to, and the right to inspect, such assets.
          (b) Each party hereby acknowledges that any information provided or
made available by such party or on such party’s behalf to the other party
pursuant to this Section 4.1 or any other provision of this Agreement, or
otherwise in respect or contemplation of this Agreement, the Merger or the
parties’ respective businesses, shall be deemed “Proprietary Information” within
the meaning of the Confidentiality Agreement and shall be treated as
confidential by the receiving party, and the receiving party shall cause its
Affiliates, accountants and other representatives to whom such information is
provided or made available to treat it as confidential, in accordance with the
Confidentiality Agreement.
     4.2. Company’s Conduct of Business and Operations. From the date of this
Agreement to the Effective Time, the Company shall keep Buyer reasonably advised
as to all material operations relating to the Company to the extent permitted by
applicable Legal Requirements. In addition, the Company shall: (a) conduct the
Company’s business in the Ordinary Course of Business; (b) maintain and operate
the Company’s assets in a good and workmanlike manner; (c) pay or cause to be
paid all costs and expenses (including but not limited to insurance premiums)
incurred in connection therewith in a timely manner; (d) use commercially
reasonable efforts to keep all Material Contracts in full force and effect;
(e) comply in all material respects with all of the covenants contained in all
such Material Contracts; (f) maintain in force insurance policies equivalent to
those in effect on the date hereof; (g) comply in all material respects with all
applicable Legal Requirements; (h) use commercially reasonable efforts to obtain
any required third-party consents disclosed on Schedule 2.4 prior to the
Closing; (i) pay all insurance premiums and other payments when they become due
and payable; and (j) use commercially reasonable efforts to preserve
substantially intact its current business organization, to keep available the
services of its current officers, vice-presidents, and those directors listed on
Schedule 4.2 attached hereto, and to preserve its relationships with significant
franchisees, customers, suppliers, licensors, licensees, distributors,
wholesalers, lessors, and others having significant business dealings with it.
     4.3. General Restrictions. Except as otherwise expressly permitted in this
Agreement, without the prior written consent of Buyer, which consent shall not
be unreasonably withheld or delayed, during the period from the date of this
Agreement to the Effective Time, the Company shall not:
          (a) create, incur, assume, guarantee, or otherwise become liable or
obligated with respect to any Indebtedness, or make any loan or advance to, or
any investment in, any Person, except (i) for borrowings and repayments in the
Ordinary Course of Business under the Company’s working capital and/or flooring
facilities, in each case in effect on the date hereof or (ii) other third party
Indebtedness not to exceed $50,000 in the aggregate;

28



--------------------------------------------------------------------------------



 



          (b) file any amendment to any Tax Return, make any change in any
election relating to Taxes already made, adopt or change any accounting method
relating to Taxes, enter into any closing agreement relating to any Taxes,
settle any claim or assessment relating to Taxes or consent to any claim or
assessment relating to Taxes or waiver of the statutory period of limitations
for any such claim or assessment, or make any new election, with respect to any
Tax law in any jurisdiction, which election could have an effect on the Tax
treatment of the Company;
          (c) sell, transfer, lease, mortgage, encumber, or otherwise dispose
of, or agree to sell, transfer, lease, mortgage, encumber, or otherwise dispose
of, any of the Company’s assets except (i) dispositions pursuant to any Material
Contract, (ii) sales of Inventory in the Ordinary Course of Business or
(iii) other dispositions not exceeding $50,000 in the aggregate;
          (d) settle any material claim or litigation in any proceeding before
any Governmental Authority or any arbitrator, including any employment-related
claim or litigation, in each case made or pending against the Company, except
any claim or litigation not exceeding $50,000 in each instance or $250,000 in
the aggregate;
          (e) other than in accordance with the Company’s capital expenditure
plan previously provided to Buyer in writing, incur or approve, or enter into
any agreement or commitment to make, any individual expenditure in excess of
$50,000 (other than those required pursuant to any Contract specified in
Schedule 2.14(a));
          (f) maintain its books of account other than in the usual, regular,
and ordinary manner in accordance with GAAP and on a basis consistent with prior
periods or make any change in any of its accounting methods, principles or
practices, except as required under GAAP;
          (g) accelerate or delay collection of any notes or accounts receivable
in advance of or beyond their regular due dates or the dates when they would
have been collected in the Ordinary Course of Business or write-down or revalue
accounts receivable, except as required under GAAP;
          (h) delay or accelerate payment of any accrued expense, trade payable,
or other liability beyond or in advance of its due date or the date when such
liability would have been paid in the Ordinary Course of Business;
          (i) except as set forth in Section 4.3(j), adopt or modify any Plan;
          (j) change the compensation or incentives payable to any employee
other than pay raises to non-executive employees in the Ordinary Course of
Business (for the avoidance of doubt, (i) the parties hereto specifically agree
that Buyer will review and comment on any incentive or compensation Plan for
non-executive employees within three Business Days following receipt by Buyer
with any delay beyond such three Business Day period deemed unreasonable, and
(ii) the parties hereto specifically agree that the Company may pay employee
bonuses consistent with existing Plans);
          (k) (i) amend or change its Certificate of Formation or Company
Operating Agreement; (ii) issue, sell, transfer, pledge, dispose of or encumber
any membership interests or other securities (equity, debt, convertible or
otherwise) of the Company; (iii) declare, set aside, or pay any dividend or
other distribution payable in cash or property with respect to any membership
interests or other securities of the Company; provided, however, that the
Company shall have the right to distribute to each Member, pursuant to the
Company Operating Agreement, the aggregate amount by which (A) federal and state
income taxes that would be payable by a Member who is an individual resident of
Arizona who pays tax at the highest marginal federal and state tax rate (taking
into account the deductibility of state income taxes) with respect to the income
of the Company allocated to such Member

29



--------------------------------------------------------------------------------



 



(taking into account the character of such income and treating all such income
as subject to tax only in Arizona) for the current fiscal year of the Company
and for all prior fiscal years, and after giving effect to all deductions and
losses of the Company allocated to such Member for the current fiscal year and
prior fiscal years, if applicable, exceeds (B) all amounts previously
distributed (or deemed distributed) to such Member in respect of its membership
interest pursuant to the Company Operating Agreement; (iv) split, combine or
reclassify any membership interests or other securities of the Company; or
(v) redeem, purchase or otherwise acquire directly or indirectly any membership
interests or other securities of the Company;
          (l) sell, license or transfer to any person or entity any Intellectual
Property Rights or enter into any agreement with respect to the Intellectual
Property Rights with any Person, in each case other than in the Ordinary Course
of Business or pursuant to any Contract specified in Schedule 2.16(e);
          (m) organize any Subsidiary or acquire any capital stock or other
equity securities, or equity or ownership interest (or any right or option to
receive any of the foregoing) in the business or assets, of any other Person;
          (n) modify or amend in any material respect or terminate any of its
Material Contracts or enter into any contract, agreement, or other arrangement
which if in effect as of the date of this Agreement would constitute a Material
Contract;
          (o) adopt a plan of complete or partial liquidation, dissolution,
merger, consolidation, restructuring, recapitalization, or other reorganization;
          (p) change any members of senior management of the Company other than
in connection with a termination for cause or resignation, in which case any
replacement senior manager shall be subject to Buyer’s consent;
          (q) engage in any material activities or transactions outside the
Ordinary Course of Business; or
          (r) commit to do any of the foregoing.
     4.4. Notice Regarding Changes. The Company shall promptly inform Buyer in
writing of any change in facts and circumstances that could (i) render any of
the representations and warranties made herein by the Company inaccurate or
misleading in any material respect, or (ii) constitute or result in a material
breach by the Company of, or a failure by the Company to comply with, any
agreement or covenant in this Agreement applicable to it. Any disclosure made by
the Company to Buyer pursuant to this Section 4.4 shall not be deemed to amend
any representation, warranty, agreement or covenant of the Company for purposes
of the closing conditions in Section 5.3 or Buyer’s right to terminate this
Agreement pursuant to Section 7.1. Buyer shall promptly inform the Company in
writing of any change in facts and circumstances that could (i) render any of
the representations and warranties made herein by Buyer or Acquisition Sub
inaccurate or misleading in any material respect, or (ii) constitute or result
in a material breach by Buyer or Acquisition Sub of, or a failure by Buyer or
Acquisition Sub to comply with, any agreement or covenant in this Agreement
applicable to either of them. Any disclosure made by Buyer to the Company
pursuant to this Section 4.4 shall not be deemed to amend any representation,
warranty, agreement or covenant of Buyer or Acquisition Sub for purposes of the
closing conditions in Section 5.2 or the Company’s right to terminate this
Agreement pursuant to Section 7.1. Without limiting the generality of the
foregoing, from the date of this Agreement to the Effective Time, Buyer is
entitled to prompt notice of the events (and copies of any documents so
specifically identified) set forth in Schedule 4.4 attached hereto.

30



--------------------------------------------------------------------------------



 



     4.5. Efforts and Actions to Cause Closing to Occur.
          (a) Prior to the Closing, upon the terms and subject to the conditions
of this Agreement, Buyer and the Company shall use their respective reasonable
best efforts to take, or cause to be taken, all actions, and to do, or cause to
be done and cooperate with each other in order to do, all things necessary,
proper or advisable to consummate the Merger as promptly as practicable,
including the preparation and filing of all forms, registrations and notices
required to be filed to consummate the Merger and the taking of such actions as
are necessary to obtain any requisite approvals, authorizations, consents,
orders, licenses, permits, qualifications, exemptions or waivers by any third
party or Governmental Authorities.
          (b) If any party hereto or Affiliate thereof receives a request for
information or documentary material from any Governmental Authorities with
respect to this Agreement or the Merger, then such party shall endeavor in good
faith to make, or cause to be made, as soon as reasonably practicable and after
consultation with the other party, an appropriate response in compliance with
such request.
          (c) Without limiting the generality of the undertakings set forth in
this Section 4.5, Buyer and the Company, as applicable, shall use their
respective reasonable best efforts to (i) file as soon as practicable
notifications under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended (“HSR Act”) and under any applicable foreign anti-trust laws to permit
consummation of the Merger, (ii) make all necessary applications, filings and/or
notifications as soon as practicable with the New York Public Service Commission
(the “NYPSC”), including a request for issuance of an NYPSC 90-day approval
letter, and the Federal Communications Commission (“FCC”) to permit consummation
of the Merger, and (iii) respond as promptly as practicable to any inquiries
received from the United States Federal Trade Commission, the Antitrust Division
of the United States Department of Justice, the NYPSC, the FCC, and any State
Attorney General or any applicable foreign governmental antitrust authority or
any other Governmental Entity for additional information or documentation.
          (d) Notwithstanding the foregoing or any other covenant contained
herein, in connection with the receipt of any necessary approvals from
Governmental Authorities, including under the HSR Act or under any applicable
foreign anti-trust laws, nothing shall require Buyer to (i) divest or hold
separate any material part of its or the Company’s businesses or operations (or
of a combination of Buyer’s and the Company’ businesses or operations) or
(ii) agree not to compete in any geographic area or line of business or agree to
take, or not to take, any other action or comply with any other term or
condition, in such a manner as would reasonably be expected to result in a
material adverse effect on the business, financial condition, assets,
liabilities, or results of operations of Buyer or the Company.
     4.6. Payoff and Estoppel Letters. Prior to Closing, the Company shall use
commercially reasonable efforts to obtain payoff and estoppel letters with
respect to all Indebtedness to be repaid at Closing.
     4.7. No Negotiation. Until such time as this Agreement shall be terminated
in accordance with Section 7.1 hereof or the Closing occurs, the Company shall
not, and shall cause its Affiliates not to, directly or indirectly, solicit,
initiate, encourage, or entertain any inquiries, offers or proposals from,
discuss or negotiate with, provide any nonpublic information to, or consider the
merits of any inquiries, offers or proposals from any Person (other than Buyer
or its Affiliates) relating to any business combination transaction involving
the Company, including the sale of the Company’s membership interests, the
merger or consolidation of the Company, or the sale of a material portion of the
Company’s assets. The Company shall notify Buyer immediately if any Person makes
any proposal, offer, counter-offer,

31



--------------------------------------------------------------------------------



 



inquiry or contact with respect to any of the foregoing, including a summary of
the terms of such proposal, offer, counter-offer, inquiry or contact and the
identity of the Person making it.
     4.8. Further Assurances. At any time and from time to time, each party to
this Agreement agrees, subject to the terms and conditions of this Agreement, to
take such actions and to execute and deliver such documents as may be reasonably
necessary to effectuate the purposes of this Agreement as expeditiously as
reasonably practicable.
     4.9. Publicity. The Company and Buyer shall consult with each other before
issuing any press release or public announcement concerning this Agreement or
the Merger, provided that nothing contained in this Section 4.9 shall restrict
any party hereto from timely making any such release or announcement required by
any Legal Requirement.
     4.10. Company Benefit Plans.
          (a) Prior to the Effective Time, the Company shall take all action as
is necessary to terminate all Options, including without limitation, delivering
to the holders of Options appropriate notices, in form and substance reasonably
acceptable to Buyer, so that at and after the Effective Time, no current or
former employee, director, consultant, or other person shall have any option to
purchase or right to receive any membership or other interest in the Company for
his or her benefit.
          (b) Not more than ten nor less than three Business Days prior to the
anticipated Effective Time, the Company shall, to the fullest extent permitted
by applicable law, deliver to Buyer a list, in form reasonably acceptable to
Buyer, of the number of Options expected to be cancelled in accordance with
Section 1.8(c), the exercise price of each such Option, and the names of the
holders thereof and in each case together with the applicable mailing addresses,
tax identification numbers and other information relating to such holders and
participants as Buyer may reasonably require in connection with the payments to
be made pursuant to Section 1.9 (the “Option Schedule”). Buyer may take such
actions, as promptly as practicable, prior to any payments to be made under
Section 1.9, as are reasonably necessary and appropriate in order to verify the
right of any person to receive such a payment, the identifying information
relating to such person and whether any withholding is required with respect
thereto and, if so, the amount thereof. On the Closing Date, the Company shall
deliver to Buyer an updated, accurate and complete Option Schedule.
          (c) Unless otherwise notified by Buyer in writing at least five
(5) business days prior to the Closing Date, the Company shall, effective as of
at least one (1) day prior to the Closing Date but subject to the consummation
of the transactions contemplated hereby, have terminated the Calence, LLC 401(k)
Plan (the “401(k) Plan”) and no further contributions shall be made to the
401(k) Plan for any payroll dates on or after such termination.
     4.11. No Contractual Appraisal Rights. The parties agree that no
contractual appraisal rights in connection with this Agreement and the
consummation of the Merger shall be provided to any Member or any other holder
from time to time of any class or group or series of membership interests in the
Company.
ARTICLE V — CONDITIONS TO COMPANY’S AND BUYER’S OBLIGATIONS
     5.1. Conditions to Each Party’s Obligation to Effect the Merger. The
obligation of each party to effect the Merger is subject to the satisfaction or
(to the extent permitted by applicable law) waiver at or prior to the Effective
Time of the following conditions:

32



--------------------------------------------------------------------------------



 



          (a) The waiting period (and any extension thereof) applicable to the
Merger under the HSR Act shall have been terminated or shall have expired.
          (b) No Legal Requirement shall have been enacted or promulgated by any
Governmental Authority that makes the Merger illegal, results in material
damages or imposes material restrictions or conditions on the post-Closing
operations of Buyer or its Subsidiaries or the Surviving Company, or otherwise
prohibits the consummation of the Merger; there shall not be a temporary
restraining order, preliminary or permanent injunction or other judgment or
order issued by any Governmental Authority of competent jurisdiction
(collectively, “Restraints”) in effect preventing the consummation of the
Merger.
          (c) Each consent set forth on Schedule 5.1(c) shall have been obtained
and be in full force and effect.
     5.2. Conditions to Obligations of the Company. The obligation of the
Company to effect the Merger is further subject to the satisfaction or waiver of
the following conditions:
          (a) All representations and warranties of Buyer contained in this
Agreement shall have been true and correct (without giving effect to any
materiality qualifiers) as of the date hereof and, except for representations
and warranties that speak as of a specific date other than the Closing Date,
which need only be true and correct (without giving effect to any materiality
qualifiers) as of such specific date, as of the Closing Date, except where the
failure of such representations and warranties to be true and correct, in the
aggregate, would not reasonably be expected to have a material adverse effect on
the ability of Buyer to consummate the Merger or perform its obligations under
this Agreement.
          (b) Buyer shall have performed and satisfied in all material respects
all covenants and agreements required by this Agreement to be performed and
satisfied by Buyer at or prior to the Closing.
          (c) The Company shall have received a certificate signed by an
appropriate officer of Buyer, dated the Closing Date, to the effect set forth in
clauses (a) and (b) of this Section 5.2.
          (d) The Company shall have received a copy of the Escrow Agreement
duly executed and delivered by the Escrow Agent, Buyer, Acquisition Sub, and
Member Agent.
     5.3. Conditions to Obligations of Buyer. The obligations of Buyer and
Acquisition Sub to effect the Merger are further subject to the satisfaction or
(to the extent permitted by applicable law) waiver by Buyer and Acquisition Sub
of the following conditions:
          (a) All representations and warranties of the Company contained in
this Agreement and all representations and warranties of the parties to the
Support Agreement (other than Buyer and Acquisition Sub) contained in the
Support Agreement shall have been true and correct (without giving effect to any
materiality qualifiers) as of the date hereof and, except for representations
and warranties that speak as of a specific date other than the Closing Date,
which need only be true and correct (without giving effect to any materiality
qualifiers) as of such specific date, as of the Closing Date, except where the
failure of such representations and warranties to be true and correct, in the
aggregate, would not reasonably be expected to have a Material Adverse Effect;
provided, that, solely with respect to representations and warranties made or
deemed made as of the Closing Date, the E-Rate Business shall be excluded in
determining whether this exception is applicable.

33



--------------------------------------------------------------------------------



 



          (b) The Company shall have performed and satisfied in all material
respects all covenants and agreements required by this Agreement to be performed
and satisfied by the Company at or prior to the Closing.
          (c) Since the date hereof, there shall not have been any event,
circumstance, change, or effect that, individually or in the aggregate, had a
Material Adverse Effect; provided, that the E-Rate Business shall be excluded in
determining whether this condition has been satisfied.
          (d) Except as set forth on Schedule 5.3(d) attached hereto, all
Contracts between the Company and any Affiliates thereof shall have been
terminated in all respects on terms reasonably satisfactory to Buyer, and all
obligations, claims, or entitlements thereunder shall be unconditionally waived
and released by such Affiliates and written evidence thereof reasonably
satisfactory in form and substance to Buyer shall have been delivered to Buyer.
          (e) Buyer shall have received copies of “payoff” or “estoppel” letters
or other evidence, reasonably satisfactory to it, of the termination and
release, at or prior to Closing, of all Indebtedness and any and all Liens that
encumber any assets of the Company other than Permitted Liens.
          (f) Buyer shall have received a copy of the Employment Agreement duly
executed and delivered by Michael F. Fong in substantially the form attached
hereto as Exhibit B.
          (g) The persons identified on Schedule 5.3(g) attached hereto shall
have executed and delivered to Buyer Non-Competition Agreements in substantially
the form attached hereto as Exhibit C.
          (h) Each third-party consent set forth on Schedule 5.3(h) attached
hereto shall have been obtained and be in full force and effect.
          (i) Buyer shall have received a certificate signed by an appropriate
officer of Buyer, dated the Closing Date, to the effect set forth in clauses
(a) and (b) of this Section 5.3 and confirming that Buyer has received notice of
any matters (and receipt of any documents specifically identified) set forth in
Schedule 4.4 attached hereto.
          (j) Buyer shall have received a copy of the Escrow Agreement duly
executed and delivered by the Escrow Agent and Member Agent.
          (k) Buyer shall have received a copy of the Support Agreement (the
“Support Agreement”) duly executed and delivered by each of the parties thereto
in substantially the form attached hereto as Exhibit D.
          (l) Buyer shall have received a legal opinion from Greenberg Traurig,
LLP, counsel to the Company, in substantially the form attached hereto as
Exhibit E.
          (m) The NYPSC shall have approved the change of control of the
Company’s Certificate of Public Necessity and Convenience in connection with the
Merger, or indicated that such approval is not required (it being specifically
agreed that this condition shall be satisfied upon receipt of a letter from the
NYPSC stating that the change of control will be deemed approved by operation of
law on a date that is 90 days from the date of filing of the related petition
with the NYPSC).
          (n) The FCC shall have approved the transfer of control of the Company
in connection with the Merger.

34



--------------------------------------------------------------------------------



 



          (o) Buyer shall have received evidence reasonably satisfactory to it
that all Contracts listed on Schedule 5.3(o) have been properly assigned to the
Company and all necessary consents in connection therewith have been obtained.
ARTICLE VI — TAX MATTERS
     6.1. Tax Returns; Taxes.
          (a) From the date of this Agreement until Closing, the Company shall:
(a) file all Tax Returns required to be filed prior to the Closing Date, (b) pay
or cause to be paid all Taxes required to be paid prior to the Closing Date,
other than any Taxes the payment of which may be deferred without penalty or
interest, or being contested in good faith, and (c) from and after the Closing
Date, Buyer shall abide by all rules and regulations and timely make any
required filings (including the filing of any Tax Returns); provided, however,
that the Members as of the date of this Agreement shall prepare and file any Tax
Returns with respect to income Taxes for any taxable periods beginning before
the Closing Date and ending after the Closing Date.
          (b) Through the Closing, Company shall continue to be treated as a
partnership or disregarded entity separate from the Members for federal, state
and local income tax purposes pursuant to Treasury
Regulation Section 301.7701-3(b)(1), and the Members shall reflect the
operations of the Company through the Closing Date on their federal income Tax
Returns. The income of the Company will be apportioned to the period through,
but excluding the Closing Date, and the period beginning on and following the
Closing Date by closing the books of the Company as of the Closing Date.
          (c) Buyer and Members shall cooperate fully, and Buyer shall cause the
Company to cooperate fully, as and to the extent reasonably requested by the
other Party, in connection with the preparation and filing of Tax Returns
pursuant to this Section 6.1 and any audit, litigation or other proceeding (each
a “Tax Proceeding”) with respect to Taxes. Such cooperation shall include access
to, the retention and (upon the other party’s request) the provision of records
and information which are reasonably relevant to any such Tax Return or Tax
Proceeding, and making employees or consultants available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder. The Members will, and Buyer will cause the Company
to, retain all books and records with respect to Tax matters pertinent to the
Company relating to any taxable period beginning before the Closing Date until
the earlier of six years after the Closing Date or the expiration of the
applicable statute of limitations of the respective taxable periods, and to
abide by all record retention agreements entered into with any Tax Authority.
Buyer and the Company each agree, upon request, to use commercially reasonable
efforts to obtain any certificate or other document from any Tax Authority or
any other Person as may be necessary to mitigate, reduce or eliminate any Tax
that could be imposed with respect to the Merger.
          (d) Within 30 days after the Closing Date, Buyer and the Members shall
cooperate in good faith to prepare an allocation of the Purchase Price among the
assets of the Company in accordance with Section 1060 of the Code. If Buyer and
the Members disagree on any aspect of the allocation, Buyer and the Members
agree to use commercially reasonable efforts to resolve any such disagreement.
Any allocation of the Purchase Price agreed to pursuant to this subsection shall
be binding on Buyer and the Members for all Tax reporting purposes except that
neither party shall be unreasonably impeded in its ability and discretion to
negotiate, compromise and/or settle any Tax audit, claim, or similar
proceedings.
          (e) In the event that a dispute arises between Buyer and the Members
as to the computation of the amount of Taxes under this Section 6.1 or the
allocation of the Purchase Price under this Section 6.1, the Parties shall
attempt in good faith to resolve such dispute, and any amount so agreed upon
shall be paid to the appropriate Party. If such dispute is not resolved within
thirty (30) days

35



--------------------------------------------------------------------------------



 



thereafter, the Parties shall submit the dispute to the Independent Accountants
for resolution, which resolution shall be final, conclusive and binding on the
Parties. Notwithstanding anything in this Agreement to the contrary, the fees
and expenses of the Independent Accountants in resolving the dispute shall be
borne equally by the Members and Buyer. Any payment required to be made as a
result of the resolution of the dispute by the Independent Accountants shall be
made within ten (10) days after such resolution, together with any interest
determined by the Independent Accountant to be appropriate.
ARTICLE VII — TERMINATION
     7.1. Termination. This Agreement may be terminated at any time prior to the
Effective Time:
          (a) by the mutual written consent of Buyer and the Company;
          (b) by either Buyer or the Company;
          (i) if any Restraint having any of the effects set forth in
Section 5.1(b) shall have become final and non-appealable; provided that the
party seeking to terminate this Agreement pursuant to this Section 7.1(b)(i)
shall have used commercially reasonable efforts to prevent the entry of and to
remove such Restraint; or
          (ii) if the Merger shall not have been consummated on or prior to
May 31, 2008 (the “Termination Date”); provided, however, that the right to
terminate this Agreement under this Section 7.1(b)(ii) shall not be available to
any party if the failure of such party to perform any of its obligations under
this Agreement, the failure to act in good faith, or the failure to use its
commercially reasonable efforts to consummate the Merger has been the cause of
or resulted in the failure of the Merger to be consummated on or before such
date; provided, further that if either such party determines that additional
time is necessary in connection with obtaining any consent, approval, permit or
authorization from Governmental Authorities, including under the HSR Act or
under any applicable foreign anti-trust laws, or from the NYPSC or FCC and such
party reasonably believes that such consent, approval, permit, or authorization
can be obtained on terms and conditions that satisfy Section 4.5(d), the
Termination Date may be extended by either such party from time to time by
written notice to the other party to a date not beyond July 31, 2008;
          (c) by the Company, if there has been a material breach of any
representation, warranty, agreement or covenant of Buyer in this Agreement,
which breach shall have not been cured within thirty Business Days after written
notice thereof from the Company or which breach cannot be cured within thirty
Business Days, provided that such breach shall have rendered the conditions set
forth in Section 5.2 incapable of fulfillment on or before the Termination Date
(as extended pursuant to Section 7.1(b)(ii), if applicable);
          (d) by Buyer, if there has been a material breach of any
representation, warranty, agreement or covenant of the Company in this
Agreement, which breach shall have not been cured within thirty Business Days
after written notice thereof from Buyer or which breach cannot be cured within
thirty Business Days, provided that such breach shall have rendered the
conditions set forth in Section 5.3 incapable of fulfillment on or before the
Termination Date (as extended pursuant to Section 7.1(b)(ii), if applicable); or
          (e) by Buyer upon the occurrence of any of the events described in
Schedule 7.1(e) attached hereto.

36



--------------------------------------------------------------------------------



 



     7.2. Effect of Termination. Except as otherwise provided in Section 7.3, in
the event of the termination of this Agreement as provided in Section 7.1, this
Agreement shall become void and there shall be no liability on the part of
either party except (a) for the provisions of Section 4.1(b) (Confidentiality),
Section 4.9 (Publicity), this Article VII, and Article IX (Miscellaneous), and
(b) that nothing herein shall relieve either party from liability for any breach
of this Agreement or any other agreement made as of the date hereof or
subsequent thereto pursuant to this Agreement.
     7.3. Termination Fee. If the Company commits a willful and material breach
of any representation, warranty, agreement, or covenant in this Agreement or if
any party under the Support Agreement (other than Buyer) commits a willful and
material breach of any representation, warranty, agreement, or covenant under
the Support Agreement (it being understood and agreed that any breach under
Section 8 of the Support Agreement shall be deemed willful and material), and
Buyer terminates this Agreement pursuant to Section 7.1(d) as a result of such
breach, and, within 12 months following the date of such termination, the
Company, Calence Holdings, Inc., Avnet, or any of their respective Affiliates
enters into a transaction or series of related transactions, pursuant to which
all or any such parties agree to sell, transfer, convey or otherwise dispose of
all or substantially all of the equity interests, business, assets or operations
of the Company or any other Person that hereafter becomes a Subsidiary of the
Company, then the Company agrees to pay Buyer a termination fee of $3,000,000 in
cash within two Business days following the consummation of such transaction or
transactions. Any payment required to be made pursuant to this Section 7.3 shall
be made by wire transfer of immediately available funds to an account designated
by Buyer and shall bear interest at 10% per annum from the date such payment
becomes due.
ARTICLE VIII — INDEMNIFICATION
     8.1. Indemnification; Remedies.
          (a) From and after the Effective Time, the Members (as constituted
immediately prior to the Effective Time), solely out of the Escrow Fund, shall
indemnify, defend, and hold harmless Buyer and its Subsidiaries, Affiliates,
successors, assigns, officers, directors, stockholders, and employees from and
against all Damages incurred by any of them that arise out of or result from (i)
any breach of any representation or warranty contained in Article II of this
Agreement, or (ii) any breach by the Company of any of its covenants in this
Agreement.
          (b) From and after the Effective Time, Buyer shall indemnify, defend,
and hold harmless the Members (as constituted immediately prior to the Effective
Time) and their respective Affiliates, successors, assigns, officers, directors,
members, and employees from and against all Damages incurred by any of them that
arise out of or result from (i) any breach of Buyer’s representations and
warranties contained in Article III of this Agreement, or (ii) any breach by
Buyer of any of its covenants in this Agreement. Such obligation to indemnify
under this Section 8.1(b) shall terminate on the earlier of (x) the date that is
three years following the Effective Time and (y) March 31, 2011, unless before
such termination date Member Agent shall have delivered to Buyer a Claim Notice
with respect to which any claim for indemnification set forth therein has not
been finally resolved as contemplated by this Article VIII as of the expiration
of such period, in which case such obligation to indemnify shall continue beyond
such period but only with respect to any such unresolved claim and only until
such unresolved claim is finally resolved as contemplated by this Article VIII.
     8.2. Limitation on Liability.
          (a) With respect to indemnification under Section 8.1(a), such
obligation to indemnify shall terminate on the later of (i) the twelve-month
anniversary of the Closing and (ii) the earlier of (w) 30 days after the
completion of Buyer’s financial audit for the year ending December 31,

37



--------------------------------------------------------------------------------



 



2008 and (x) April 30, 2009, unless before such termination date Buyer shall
have delivered to Member Agent a Claim Notice with respect to which any claim
for indemnification set forth therein has not been finally resolved as
contemplated by this Article VIII, in which case such obligation to indemnify
shall continue beyond such period but only with respect to any such unresolved
claim and only until such unresolved claim is finally resolved as contemplated
by this Article VIII.
          (b) There shall be no obligation to indemnify under Section 8.1(a)
unless the liability for all such indemnification claims hereunder, in the
aggregate, exceeds $1,500,000 (the “Basket”), and then only to the extent of
such excess. Once the Basket has been reached, the Members shall not have any
liability for any individual claim for indemnity arising under Section 8.1(a) of
$15,000 or less. The maximum liability of the Members with respect to
indemnification arising under Section 8.1(a) shall not, in the aggregate, exceed
the General Indemnification Escrow.
          (c) The amount of any Damages subject to indemnification under
Section 8.1 shall be calculated net of any amounts that are actually recovered
by Buyer or its Affiliates under insurance policies or other collateral sources
(such as contractual indemnities of any Person that are contained outside this
Agreement), and Buyer hereby covenants that, to the extent related to claims for
indemnification already paid pursuant to Section 8.1, neither it nor its
Affiliates will release any such collateral sources from any obligations those
sources may have and that Buyer and its Affiliates will use commercially
reasonable efforts to pursue all such insurance claims or other collateral
sources promptly and in good faith. In the event any such amounts recoverable
under insurance policies or other collateral sources are not received before any
claim for indemnification is paid pursuant to Section 8.1, then Buyer and its
Affiliates shall use commercially reasonable efforts to pursue such insurance
policies or collateral sources, and in the event it receives any recovery, the
amount of such recovery shall be applied first, to reimburse Buyer and its
Affiliates for their out-of-pocket expenses (including reasonable attorneys’
fees) expended in pursuing such recovery, and second, to refund any payments
made by the Members that would not have been so paid had such recovery been
obtained prior to such payment. In addition, all Damages subject to
indemnification hereunder shall be calculated net of any Tax Benefits that are
realized by Buyer or its Affiliates as a result thereof; provided, however, that
if such reduction in Tax liability of Buyer is subsequently required to be paid
to a Governmental Authority, then the Members shall make a payment to Buyer in
the amount equal to the excess of (i) the amount of such payment made by Buyer
to the Governmental Authority over (ii) the Subsequent Tax Benefit.
     8.3. Notice of Claim; Defense.
          (a) For purposes of this Article VIII, a party making a claim for
indemnity under Section 8.1(a) or 8.1(b) is hereinafter referred to as an
“Indemnified Party” and the party against whom such claim is asserted is
hereinafter referred to as the “Indemnifying Party.” All claims by any
Indemnified Party under Section 8.1(a) or 8.1(b) hereof shall be asserted and
resolved in accordance with the following provisions. If any claim, demand,
investigation, action or proceeding (a “Proceeding”) for which an Indemnifying
Party would be liable to an Indemnified Party is asserted against or sought to
be collected from such Indemnified Party, said Indemnified Party shall promptly
notify the Indemnifying Party in writing of such Proceeding stating with
reasonable specificity the circumstances of the Indemnified Party’s claim for
indemnification (a “Claim Notice”); provided, however, that any failure to give
such notice will not waive any rights of the Indemnified Party except to the
extent the rights of the Indemnifying Party are actually and materially
prejudiced or to the extent that any applicable period set forth in
Section 8.2(a) has expired without such notice being given. After receipt by the
Indemnifying Party of such notice, then upon reasonable notice from the
Indemnifying Party to the Indemnified Party, or upon the request of the
Indemnified Party, the Indemnifying Party may elect to retain counsel reasonably
acceptable to the relevant Indemnified Parties to represent such Indemnified
Parties in connection with such Proceeding and shall pay the fees, charges and
disbursements of such counsel, and

38



--------------------------------------------------------------------------------



 



shall take all actions necessary, including but not limited to the posting of
such bond or other security as may be required by any Governmental Authority, so
as to enable the Proceeding to be defended against or resolved without expense
or other action by the Indemnified Party. The Indemnified Parties may
participate, at their own expense and through legal counsel of their choice, in
any such Proceeding, provided that (i) the Indemnifying Party may elect to
control the defense of the Indemnified Parties in connection with such
Proceeding and (ii) the Indemnified Parties and their counsel shall reasonably
cooperate with the Indemnifying Party and its counsel in connection with such
Proceeding. Notwithstanding the foregoing, if the Indemnifying Party elects not
to retain counsel and assume control of such defense (or fails to give prompt
notice of its intention to do so) or if conflicts of interests exist or arise
between the Indemnifying Party and such Indemnified Party (other than with
respect to the Proceeding), or different defenses are available with respect to
such Proceeding, then the Indemnified Parties shall retain counsel reasonably
acceptable to the Indemnifying Party (it being understood that counsel from any
nationally recognized law firm shall be deemed reasonably acceptable) in
connection with such Proceeding and assume control of the defense in connection
with such Proceeding, and the reasonable fees, charges and disbursements of
counsel selected by each Indemnified Party shall be reimbursed promptly by the
Indemnifying Party. No compromise or settlement of such claims may be effected
by the Indemnifying Party without the Indemnified Party’s prior written consent
unless: (A) there is no finding or admission of any violation of any Legal
Requirement; (B) the sole relief provided is monetary damages, none of which are
required to be paid by the Indemnified Party; and (C) such compromise of
settlement contains a full and unconditional release of the Indemnified Party.
Under no circumstances will the Indemnifying Party have any liability in
connection with any settlement of any Proceeding that is entered into without
its prior written consent (which consent shall not be unreasonably delayed or
withheld).
          (b) From and after the delivery of a Claim Notice, at the reasonable
request of the Indemnifying Party, each Indemnified Party shall grant the
Indemnifying Party and its counsel, experts and representatives reasonable
access, during normal business hours, to the books, records, personnel and
properties of the Indemnified Party to the extent reasonably related to the
Claim Notice at no cost to the Indemnifying Party (other than for reasonable
out-of-pocket expenses of the Indemnified Parties).
          (c) Pursuant to this Section 8, notwithstanding the foregoing, in the
case of any claim in respect of Taxes, both the Indemnifying Party and the
Indemnified Party shall have the right to participate in and control any audit
the resolution of which may give rise to a claim for Taxes in respect of which
indemnification may be sought pursuant to Section 8.1, and the resolution of any
such audit shall be subject to the approval of Buyer and Member Agent, which
approval shall not be unreasonably withheld or delayed.
     8.4. Assumption of Indemnification Obligations. In the event that the
Company or Buyer or any of their respective successors or assigns
(a) consolidates with or merges into any other Person and is not the continuing
or surviving corporation or entity of such consolidation or merger or (b)
transfers or conveys all or a substantial portion of its properties and assets
to any Person (whether by sale, merger, operation of law or otherwise), then,
and in each such case and as a condition precedent to the validity of any such
action, proper provision will be made so that the successors and assigns of the
Company or Buyer, as the case may be, shall fully assume the obligations thereof
set forth in Sections 8.1(a) and 8.1(b), as applicable.
     8.5. Member Agent. Member Agent has been duly appointed as agent for each
Member, with power to act for and on behalf of the Members with respect to the
Escrow Agreement, Article VIII and Sections 1.11 and 1.12. Member Agent is
authorized to (a) give and receive notices and communications, (b) authorize
delivery to Buyer of monies from the Escrow Fund in satisfaction of claims made
by Buyer, (c) deliver notices of objection, (d) agree to, negotiate, enter into
settlements and compromises of, and

39



--------------------------------------------------------------------------------



 



demand arbitration and comply with orders of courts and awards of arbitrators
with respect to such claims, and (e) take all actions necessary or appropriate
in the judgment of Member Agent to carry out his responsibilities, exercise his
authority and represent the interests of the Members. Notices or communications
to or from Member Agent will constitute notice to or from each of the Members.
ARTICLE IX — MISCELLANEOUS
     9.1. Costs and Expenses. Each of the parties to this Agreement shall bear
its own expenses incurred in connection with the negotiation, preparation,
execution, and delivery of this Agreement and the consummation of the Merger;
provided, however, Buyer shall be responsible for paying any required HSR Act
filing fees.
     9.2. Notices. Any notice, request, instruction, correspondence, or other
document to be given hereunder by any party hereto to another (herein
collectively called “Notice”) shall be in writing and delivered personally or
mailed by registered or certified mail, postage prepaid and return receipt
requested, or by telecopier, as follows:

     
IF TO BUYER OR
ACQUISITION SUB:
  Insight Enterprises, Inc.
1305 W. Auto Drive
 
  Tempe, Arizona 85284
 
  Attn.: Richard A. Fennessy
 
  Fax No.: (480) 760-7868
 
   
 
  With a copy (which shall not constitute Notice) to:
 
   
 
  Skadden, Arps, Slate, Meagher & Flom LLP
 
  300 South Grand Avenue, Suite 3400
 
  Los Angeles, California 90071
 
  Attn.: Brian J. McCarthy, Esq.
 
  Fax No.: (213) 621-5070
 
   
IF TO THE COMPANY:
  Calence, LLC
 
  1560 W. Fountainhead Pkwy., 2nd Floor
 
  Tempe, Arizona 85282
 
  Attn.: Michael F. Fong
 
  Fax No.: (480) 212-7413
 
   
 
  With a copy (which shall not constitute Notice) to:
 
   
 
  Greenberg Traurig, LLP
 
  2375 East Camelback Road, Suite 700
 
  Phoenix, Arizona 85016
 
  Attn.: Brian H. Blaney, Esq.
 
  Fax No.: (602) 445-8000

40



--------------------------------------------------------------------------------



 



     
 
  And a copy (which shall not constitute Notice) to the
Member Agent to:
 
   
 
  Michael F. Fong
 
  4627 East La Mirada Way
 
  Phoenix, Arizona 85044

Each of the above addresses for notice purposes may be changed by providing
appropriate notice hereunder. Notice given by personal delivery or registered
mail shall be effective upon actual receipt. Notice given by telecopier shall be
effective upon receipt by the sender of an electronic confirmation of delivery
if received during the recipient’s normal business hours, or at the beginning of
the recipient’s next normal business day after receipt if not received during
the recipient’s normal business hours. All Notices by telecopier shall be
confirmed by the sender thereof promptly after transmission in writing by first
class mail or personal delivery. Anything to the contrary contained herein
notwithstanding, Notices to any party hereto shall not be deemed effective with
respect to such party until such Notice would, but for this sentence, be
effective both as to such party and as to all other Persons to whom copies are
provided above to be given.
     9.3. Governing Law. The provisions of this Agreement and the documents
delivered pursuant hereto shall be governed by and construed in accordance with
the laws of the state of Delaware (excluding any conflict of law rule or
principle that would refer to the laws of another jurisdiction).
     9.4. Dispute Resolution. If there is a material dispute arising out of or
relating to this Agreement (other than with respect to the determination of
Final Closing Date Working Capital Amount and the Final Adjustment Due, which
shall be subject to the provisions of Section 1.11, or any dispute over the
amount of any Earn-Out Payments, which shall be resolved in accordance with
Section 1.12) or any Collateral Agreement, then the parties will resolve such
dispute in the following manner: (i) any party may at any time deliver to the
other a written dispute notice setting forth a brief description of the issue;
(ii) during the 45-day period following the delivery of the written dispute
notice the parties will meet and seek to resolve the disputed issue through
negotiation; and (iii) if the parties are unable to resolve the disputed issue
through negotiation, then within 30 days after that 45-day period (or such
longer period as the parties mutually agree upon), the parties will refer the
issue to final and binding arbitration in Phoenix, Arizona in accordance with
the then existing rules (the “Rules”) of the American Arbitration Association
(“AAA”), and judgment upon the award rendered by the arbitrators may be entered
in any court having jurisdiction thereof; provided, however, that the law
applicable to any controversy shall be the law of the state of Delaware,
regardless of principles of conflicts of laws. In any arbitration pursuant to
this Agreement, (a) discovery shall be allowed and governed by the Arizona Rules
of Civil Procedure, and (b) the award or decision shall be rendered by a
majority of the members of a Board of Arbitration consisting of three members,
one of whom shall be appointed by each of the parties and the third of whom
shall be the chairman of the panel and be appointed by mutual agreement of the
two party-appointed arbitrators; provided, however, that, persons eligible to be
selected as arbitrators shall be limited to attorneys-at-law, each of whom
(x) is on the AAA’s Large, Complex Case Panel or a Center for Public Resources
(“CPR”) Panel of Distinguished Neutrals, or has professional credentials
comparable to those of the attorneys listed on such AAA and CPR Panels, (y) has
actively practiced law (in private practice) for at least 15 years concentrating
in mergers and acquisitions, and (z) has not performed (or whose law firm has
not performed) any material services to any of the parties hereto (or their
respective Affiliates) at any time prior to his or her appointment as an
arbitrator hereunder. In the event of the failure of the two party-appointed
arbitrators to agree within 60 days after the commencement of the arbitration
proceeding upon the appointment of the third arbitrator, the third arbitrator
shall be

41



--------------------------------------------------------------------------------



 



appointed by the AAA in accordance with the Rules. In the event that either
party shall fail to appoint an arbitrator within 30 days after the commencement
of the arbitration proceedings, such arbitrator and the third arbitrator shall
be appointed by the AAA in accordance with the Rules. Nothing set forth above
shall be interpreted to prevent the parties from agreeing in writing to submit
any dispute to a single arbitrator in lieu of a three-member Board of
Arbitration. Upon the completion of the selection of the Board of Arbitration
(or if the parties agree otherwise in writing, a single arbitrator), an award or
decision shall be rendered within no more than 45 days. Notwithstanding the
foregoing, the request by either party for preliminary or permanent injunctive
relief, whether prohibitive or mandatory, shall not be subject to arbitration.
     9.5. Entire Agreement; Amendments and Waivers. This Agreement, together
with all exhibits and schedules attached hereto, the Collateral Agreements and
the Confidentiality Agreement constitute the entire agreement between and among
the parties hereto pertaining to the subject matter hereof and supersedes all
prior agreements, understandings, negotiations and discussions, whether oral or
written, of the parties, and there are no warranties, representations or other
agreements between the parties in connection with the subject matter hereof
except as set forth specifically herein or contemplated hereby. No supplement,
modification or waiver of this Agreement shall be binding unless executed in
writing by the party to be bound thereby. No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provision hereof (regardless of whether similar), nor shall any such waiver
constitute a continuing waiver unless otherwise expressly provided.
     9.6. Binding Effect and Assignment. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective permitted
successors and assigns, but neither this Agreement nor any of the rights,
benefits, or obligations hereunder shall be assigned, by operation of law or
otherwise, by any party hereto without the prior written consent of the other
parties, except that Buyer may assign all or any portion of its rights,
interests or obligations to one or more Subsidiaries of Buyer, which assignees
may thereafter assign any such rights, interests or obligations to one or more
Subsidiaries; provided, however, that no such assignment by Buyer or any such
subsequent assignment shall relieve Buyer of any of its obligations hereunder.
     9.7. Remedies. Except as provided in Sections 7.2 and 7.3 and except in
connection with the matters set forth in Section 1.12, the rights to
indemnification provided for in Article VIII of this Agreement shall be the sole
and exclusive remedy of any party hereto for any breach of representations,
warranties or covenants, or any other matter set forth in this Agreement,
provided that nothing in this Agreement shall limit any remedy of Buyer or the
Company or their respective Affiliates or representatives at law or in equity
for fraud.
     9.8. Exhibits and Schedules. The exhibits and Schedules referred to herein
are attached hereto and incorporated herein by this reference. Disclosure of a
specific item in any one Schedule shall be deemed disclosure in any other
Schedule applicable to that specific item to the extent its applicability to
such other Schedule is reasonably apparent on its face.
     9.9. Multiple Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     9.10. References and Construction.
          (a) Whenever required by the context, and as used in this Agreement,
the singular number shall include the plural and pronouns and any variations
thereof shall be deemed to refer to the masculine, feminine, neuter, singular or
plural, as the identification of the Person may require. References to monetary
amounts, specific named statutes and generally accepted accounting principles
are intended to be and shall be construed as references to United States
dollars, statutes of the United States of the stated name and GAAP,
respectively, unless the context otherwise requires.

42



--------------------------------------------------------------------------------



 



          (b) The provisions of this Agreement shall be construed according to
their fair meaning and neither for nor against any party hereto irrespective of
which party caused such provisions to be drafted. Each of the parties
acknowledges that it has been represented by an attorney in connection with the
preparation and execution of this Agreement.
     9.11. Survival. Any provision of this Agreement that contemplates
performance or the existence of obligations after the Closing Date, and any and
all representations and warranties set forth in this Agreement, shall not be
deemed to be merged into or waived by the execution and delivery of the
instruments executed at the Closing, but shall expressly survive Closing and
shall be binding upon the party or parties obligated thereby in accordance with
the terms of this Agreement, subject to any limitations expressly set forth in
this Agreement.
     9.12. Attorneys’ Fees. In the event any suit or other legal proceeding is
brought for the enforcement of any of the provisions of this Agreement,
including without limitation, any proceeding brought under Section 9.4 hereof,
the parties hereto agree that the prevailing party or parties shall be entitled
to recover from the other party or parties upon final judgment on the merits
reasonable attorneys’ fees, including attorneys’ fees for any appeal, and costs
incurred in bringing such suit or proceeding.
     9.13. Non-Foreign Affidavit. At or prior to Closing, each Member shall have
delivered to Buyer an affidavit in accordance with the requirements of Treasury
Regulation Section 1.1445-2 in substantially the form of Exhibit F hereto (the
“Non-Foreign Affidavit”) along with written authorization for Buyer to deliver
such Non-Foreign Affidavit to the Internal Revenue Service; provided, however,
that if a Member fails to provide the Non-Foreign Affidavit, the Merger shall
nonetheless close and Buyer shall withhold from the Merger Consideration and pay
over to the appropriate taxing authorities the amount required to be withheld
under section 1445 of the Code as determined by Buyer.
     9.14. No Third-Party Beneficiaries. Except as set forth in Article VIII,
this Agreement is not intended to confer upon any Person other than the parties
any legal or equitable rights or remedies; provided, however, that it is
specifically agreed that, from and after the Effective Time, Member Agent may
enforce this Agreement on behalf of the Members.
     9.15. Severability. Any term or provision of this Agreement that is held by
a court of competent jurisdiction or other authority to be invalid, void, or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction or other authority declares that any term or provision hereof is
invalid, void or unenforceable, the parties agree that the court making such
determination shall have the power to reduce the scope, duration, area or
applicability of the term or provision, to delete specific words or phrases, or
to replace any invalid, void, or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision.
ARTICLE X — DEFINITIONS
     Capitalized terms used in this Agreement are used as defined in this
Article X or elsewhere in this Agreement.
     10.1. Affiliate. The term “Affiliate” shall mean, with respect to any
Person, any other Person controlling, controlled by, or under common control
with such Person. The term “Control” as used in the preceding sentence means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether by ownership of
voting securities,

43



--------------------------------------------------------------------------------



 



contract or otherwise; provided, however, for purposes of this Agreement, Avnet
shall be considered an Affiliate of the Company.
     10.2. Aggregate Proceeds. The term “Aggregate Proceeds” shall mean the sum
of (a) the Purchase Price (without regard to any adjustment under Sections 1.10
or 1.11) plus (b) $25,000,000, plus (c) the aggregate proceeds the Company would
receive assuming exercise in full of all Options outstanding immediately prior
to cancellation of such Options as contemplated by Section 1.8(c).
     10.3. Avnet. The term “Avnet” shall mean Avnet, Inc., a New York
corporation.
     10.4. Base Net Working Capital. The term “Base Net Working Capital” shall
mean $8,500,000.
     10.5. Basic Fractional Interest. The term “Basic Fractional Interest” shall
mean the quotient of (i) one divided by (ii) the total number of issued and
outstanding units in the Company immediately prior to the effectiveness of the
Merger.
     10.6. Business Day. The term “Business Day” shall mean a day other than
Saturday, Sunday or any day on which the principal commercial banks located in
the state of Arizona are authorized or obligated to close under the laws of such
state.
     10.7. Code. The term “Code” shall mean the Internal Revenue Code of 1986,
as amended, and all rules and regulations promulgated thereunder.
     10.8. Collateral Agreements. The term “Collateral Agreements” shall mean
any or all of the exhibits to this Agreement, any and all other agreements,
instruments, or documents required or expressly provided under this Agreement or
the Support Agreement to be executed and delivered in connection with the
consummation of the Merger.
     10.9. Confidentiality Agreement. The term “Confidentiality Agreement” shall
mean that certain Amended And Restated Mutual Nondisclosure Agreement, dated as
of October 22, 2007, between the Company and Buyer.
     10.10. Contracts. The term “Contracts,” when described as being those of or
applicable to any Person, shall mean any and all contracts, agreements,
franchises, understandings, arrangements, leases, licenses, registrations,
authorizations, easements, servitudes, rights of way, mortgages, bonds, notes,
guaranties, liens, indebtedness, approvals, or other instruments or undertakings
to which such Person is a party or to which or by which such Person or the
property of such Person is subject or bound, excluding any Permits.
     10.11. Damages. The term “Damages” shall mean any and all damages,
liabilities, obligations, penalties, fines, judgments, claims, deficiencies,
losses, costs, expenses, and assessments (including without limitation income
and other taxes, interest, penalties, and attorneys’ and accountants’ fees and
disbursements); provided, however, that in no event shall Damages include
punitive damages, consequential damages, or incidental damages.
     10.12. Environmental Laws. The term “Environmental Laws” shall mean all
federal, state, local, and foreign laws, regulations, ordinances, requirements
of governmental authorities, and common law relating to pollution or protection
of human health or the environment (including, without limitation, ambient air,
surface water, ground water, land surface or subsurface strata, and natural
resources), including, without limitation, laws and regulations relating to (i)
emissions, discharges, releases or

44



--------------------------------------------------------------------------------



 



threatened releases of, or exposure to, Hazardous Materials, (ii) the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or handling of Hazardous Materials, (iii) recordkeeping,
notification, disclosure, and reporting requirements regarding Hazardous
Materials, and (iv) endangered or threatened species of fish, wildlife, and
plant and the management or use of natural resources.
     10.13. E-Rate Business. The term “E-Rate Business” shall mean the Company’s
and/or the Surviving Company’s sale and/or provision of goods and services
eligible under the “internal connections” category and/or the “basic maintenance
of internal connections” category of the E-Rate Program, provided that the
sale/provision of such goods and services is funded, at least in part, directly
or indirectly, through the E-Rate Program (by the Federal Communications
Commission or the Universal Service Administrative Company, or any agent or
successor thereof).
     10.14. E-Rate Gross Profit. The term “E-Rate Gross Profit” shall mean an
amount equal to revenues less cost of revenues (as adjusted for manufacturer
rebates and incentives associated with the E-Rate Business), as calculated in
accordance with GAAP and Buyer’s revenue recognition policies as consistently
applied, generated by and expended, respectively, in connection with the E-Rate
Business throughout the United States; provided that there shall be deducted
from E-Rate Gross Profit the amount of any revenues generated by and cost of
revenues expended in connection with the E-Rate Business (x) in the state of
California or (y) attributable to certain customers of Buyer identified on
Schedule 10.14 attached hereto. For purposes of clarity, the expected revenue
recognition policy with respect to fixed fee service engagements is based on a
proportional performance model.
     10.15. E-Rate Program. The term “E-Rate Program” shall mean the Schools and
Libraries Program of the Universal Service Fund, also known as the Schools and
Libraries Universal Service Support Mechanism, which is administered by the
Universal Service Administrative Company under the direction of the Federal
Communications Commission, or any agent or successor thereof.
     10.16. ERISA. The term “ERISA” shall mean the Employee Retirement Income
Security Act of 1974, as amended.
     10.17. Escrow Fund. The term “Escrow Fund” shall mean the escrow fund
established pursuant to the Escrow Agreement.
     10.18. Fully Diluted Fractional Interest. The term “Fully Diluted
Fractional Interest” shall mean the quotient of (i) one divided by (ii) the sum
of (a) the total number of issued and outstanding membership interests in the
Company immediately prior to the effectiveness of the Merger, plus (b) the
number of membership interests in the Company issuable upon the exercise of
Options outstanding immediately prior to the effectiveness of the Merger.
     10.19. GAAP. The term “GAAP” means U.S. generally accepted accounting
principles.
     10.20. Governmental Authorities. The term “Governmental Authorities” shall
mean any nation or country (including but not limited to the United States) and
any commonwealth, territory, or possession thereof and any political subdivision
of any of the foregoing, including but not limited to courts, departments,
commissions, boards, bureaus, agencies, ministries, or other instrumentalities.
     10.21. Hazardous Material. The term “Hazardous Material” shall mean all or
any of the following: (a) substances that are defined or listed in, or otherwise
classified pursuant to, any applicable laws or regulations as “hazardous
substances,” “hazardous materials,” “hazardous wastes,” “toxic substances,”
“pollutants,” “contaminants,” or any other formulation intended to define, list,
regulate, or classify substances by reason of deleterious properties such as
ignitability, corrosivity, reactivity, carcinogenicity, reproductive toxicity,
or “EP toxicity”; (b) oil, petroleum, or petroleum-derived

45



--------------------------------------------------------------------------------



 



substances, natural gas, natural gas liquids or synthetic gas and drilling
fluids, produced waters, and other wastes associated with the exploration,
development or production of crude oil, natural gas, or geothermal resources;
(c) any flammable substances or explosives or any radioactive materials; and
(d) asbestos in any form or polychlorinated biphenyls.
     10.22. Indebtedness. The term “Indebtedness” means (i) all indebtedness for
borrowed money or for the deferred purchase price of property or services (other
than current trade liabilities incurred in the Ordinary Course of Business and
payable in accordance with customary practices), (ii) any other indebtedness
that is evidenced by a note, bond, debenture, or similar instrument, (iii) all
obligations under capital leases, (iv) all obligations in respect of bankers’
acceptances issued or created, (v) all liabilities secured by any lien on any
property that will become payable upon consummation of the Merger, and (vi) all
guarantee obligations.
     10.23. Inventory. The term “Inventory” shall mean all goods, merchandise,
and other personal property owned and held for sale, and all raw materials,
works-in-process, materials, and supplies of every nature that contribute to the
finished products of the Company in the Ordinary Course of Business.
     10.24. Knowledge. The term “Knowledge,” when used with respect to the
Company, shall mean the actual knowledge, after reasonable inquiry, of Michael
F. Fong, David A. Husband, Joseph J. Hamilton, Timothy Porthouse, and Robert M.
Pinkham, Jr. with respect to the matter in question.
     10.25. Legal Requirements. The term “Legal Requirements” shall mean any and
all federal, state, local, or foreign laws (statutory, judicial, or otherwise),
ordinances, rules and regulations, and any judgments, orders, directives,
injunctions, writs, decrees, or awards of any Governmental Authority.
     10.26. Liens. The term “Liens” shall mean any and all liens, encumbrances,
mortgages, security interests, pledges, claims, equities, and other restrictions
or charges of any kind or nature whatsoever.
     10.27. Material Adverse Effect. The term “Material Adverse Effect” shall
mean any circumstance, change, or effect that, individually or in the aggregate,
has a material adverse effect on (a) the business, operations, assets, condition
(financial or other) or prospects of the Company, other than any adverse effect
arising out of or resulting from (i) general economic or political conditions,
(ii) any changes in any law or regulation, (iii) changes, events, or
developments generally affecting the technology industry, (iv) any act or
omission by the Company taken with the prior written consent of Buyer or at
Buyer’s written request, or any act or omission by the Company taken as a result
of Buyer’s failure to comply with its obligations under Section 4.3, or (v) the
announcement of the execution of this Agreement or the consummation of the
Merger, except, in the case of clauses (i), (ii) and (iii) to the extent that
such changes have a disproportionately adverse effect on the Company as compared
to other comparable businesses or (b) the Company’s ability to consummate the
Merger.
     10.28. Member Agent. The term “Member Agent” shall mean Michael F. Fong.
     10.29. Members. The term “Members” shall mean the Persons that hold
membership interests in the Company.
     10.30. Net Tax Benefit. The term “Net Tax Benefit” shall mean in the case
of any particular Damage in respect of which any claim that may be sought
hereunder, the excess of (i) a reduction in the Tax liability of any Indemnified
Party actually realized by such party or reasonably anticipated to be realized
by such party, in respect of such Damage, no later than during the taxable year
immediately following the taxable year in which the Indemnifying Party makes a
payment to the Indemnified Party in respect of such Damage over (ii) any
increase in the Tax liability of an Indemnified Party arising from

46



--------------------------------------------------------------------------------



 



such Damage or the receipt of the indemnification payment made or to be made by
the Indemnifying Party.
     10.31. Ordinary Course of Business. The term “Ordinary Course of Business”
means the ordinary course of business consistent with the past custom and
practice of the Company and applicable Legal Requirements.
     10.32. Permits. The term “Permits” shall mean any and all permits, rights,
approvals, licenses, authorizations, legal status, orders, or Contracts under
any Legal Requirement or otherwise granted by any Governmental Authority.
     10.33. Permitted Liens. The term “Permitted Liens” shall mean: (a) Liens
for Taxes not yet due and payable or being diligently contested in good faith by
appropriate proceedings, provided an appropriate reserve has been established
thereto in accordance with GAAP; (b) easements, covenants, conditions, and
restrictions of record that do not materially impair the value or continued use
of the affected property; (c) any zoning or other governmentally established
restrictions or encumbrances; (d) workers or unemployment compensation Liens
arising in the Ordinary Course of Business; (e) mechanic’s, materialman’s,
supplier’s, vendor’s, or similar Liens arising in the Ordinary Course of
Business securing amounts that are not delinquent; and (f) other imperfections
of title, easements, covenants, conditions, restrictions, or Liens that do not
materially impair the value or continued use of the affected property.
     10.34. Person. The term “Person” shall mean any individual, partnership,
joint venture, firm, corporation, association, limited liability company, trust
or other enterprise or any governmental or political subdivision or any agency,
department or instrumentality thereof.
     10.35. Pro Rata Portion. The term “Pro Rata Portion” shall mean, with
respect to each Member, the Basic Fractional Interest multiplied by the number
of units owned by such Member.
     10.36. Product. The term “Product” shall mean each product or service under
development, developed, manufactured, licensed, distributed, sold, or used by
the Company in connection with the Company’s business and any other products in
which the Company has any proprietary rights or beneficial interest.
     10.37. Real Property. The term “Real Property” shall mean the real property
Used by the Company in the conduct of its business as currently conducted.
     10.38. Special Indemnity Matter. The “Special Indemnity Matter” shall have
the meaning given that term in Schedule 4(d) of the Support Agreement.
     10.39. Subsequent Tax Benefit. The term “Subsequent Tax Benefit” shall mean
in the case of any particular Damage in respect of which any claim that may be
sought hereunder, the excess of (i) a reduction in the Tax liability of any
Indemnified Party actually realized by such party subsequent to the taxable year
immediately following the taxable year in which the Indemnifying Party makes a
payment to the Indemnified Party in respect of such Damage (and not previously
taken into account for purposes of determining the Net Tax Benefit) over
(ii) any increase in the Tax liability of an Indemnified Party arising from such
Damage or the receipt of the indemnification payment made or to be made by the
Indemnifying Party (and not previously taken into account for purposes of
determining the Net Tax Benefit).
     10.40. Subsidiary. The term “Subsidiary” shall mean, with respect to any
Person, any corporation or other organization, whether incorporated or
unincorporated, of which (a) at least a majority

47



--------------------------------------------------------------------------------



 



of the securities or other interests having by their terms ordinary voting power
to elect a majority of the board of directors or others performing similar
functions with respect to such corporation or other organization is directly or
indirectly owned or controlled by such Person or by any one or more of its
Subsidiaries, or (b) such Person or any other Subsidiary of such Person is a
general partner (excluding any such partnership where such Person or any
Subsidiary of such Person does not have a majority of the voting interest in
such partnership).
     10.41. Tax or Taxes. The terms “Tax” or “Taxes” shall mean all Federal,
state, local, and foreign taxes, and other assessments of a similar nature
(whether imposed directly or through withholding), including any interest,
additions to tax, or penalties applicable thereto, imposed by any Tax Authority.
     10.42. Tax Authority. The term “Tax Authority” shall mean any Governmental
Authority having jurisdiction over the assessment, determination, collection, or
imposition of any Tax.
     10.43. Tax Return. The term “Tax Return” shall mean any return,
declaration, report, claim for refund, or information return or statement
relating to Taxes, including any schedule or attachment thereto, and including
any amendment thereof.
     10.44. Transfer Tax Payor. The term “Transfer Tax Payor” shall mean the
party that has primary legal responsibility for the payment of any particular
Transfer Tax.
     10.45. Transfer Taxes. The term “Transfer Taxes” shall mean all sales
(including bulk sales), use, transfer, recording, ad valorem, privilege,
documentary, gains, gross receipts, registration, conveyance, excise, license,
stamp, duties, or similar Taxes and fees.
     10.46. Used. The term “Used” shall mean, with respect to the assets
(including Technology and Intellectual Property Rights), Contracts, or Permits
of the Company, those owned, leased, licensed, or otherwise held by the Company
that were acquired for use or held for use by the Company in connection with its
business.
     10.47. WARN Act. The term “WARN Act” shall mean the Worker Adjustment and
Retraining Notification Act of 1988, as amended.
     10.48. Working Capital Assets. The term “Working Capital Assets” shall mean
shall mean all current assets of the Company as of the Closing Date, determined
in accordance with the methodology specified in Schedule 1.10(a) attached hereto
and, to the extent not specified therein, in accordance with GAAP applied on a
consistent basis.
     10.49. Working Capital Liabilities. The term “Working Capital Liabilities”
shall mean all current liabilities of the Company as of the Closing Date,
determined in accordance with the methodology specified in Schedule 1.10(a)
attached hereto and, to the extent not specified therein, in accordance with
GAAP applied on a consistent basis. There shall be added to Working Capital
Liabilities the sum of, without duplication, (i) all expenses incurred by the
Company in connection with this Agreement and the Collateral Agreements, and the
Merger and the other transactions contemplated hereby and thereby, in each case
that remain unpaid at Closing and (ii) any unpaid severance or similar benefits
payable to Company employees arising out of or relating to this Agreement or the
consummation of the Merger.

48



--------------------------------------------------------------------------------



 



     10.50. Other Defined Terms. Other terms defined are in the other parts of
this Agreement indicated below:

          Term   Section
“2006 Financial Statements”
    2.7 (a)
“AAA”
    9.4
“Acquisition Sub”
  Preamble
“Agreement”
  Preamble
“Approval Notice”
    1.11 (c)
“Basket”
    8.2 (b)
“Buyer” Preamble
       
“Buyer Adjustment Schedule”
    1.11 (a)
“Certificate”
    1.9 (b)
“Certificate of Merger”
    1.3
“Change of Control Payments”
    1.12
“Claim Notice”
    8.3 (a)
“Claw Back Amount”
    1.12 (a)
“Closing”
    1.2
“Closing Date”
    1.2
“Closing Date Balance Sheet”
    1.11 (a)
“Closing Date Capitalization Schedule”
    5.3 (k)
“Company”
  Preamble
“Company Business”
    2.16 (a)
“Company Intellectual Property Rights”
    2.16
“Company Operating Agreement” Recital
       
“Company Licensed Intellectual Property Rights”
    2.16 (e)
“Company Registered Intellectual Property Rights”
    2.16 (d)
“Confidential Information”
    2.16 (a)
“Copyrights”
    2.16 (a)
“CPR”
    9.4
“Dispute Notice”
    1.11 (c)
“Dispute Period”
    1.11 (c)
“Domain Name Rights”
    2.16 (a)
“Earn-Out Dispute Notice”
    1.12 (d)
“Earn-Out Dispute Period”
    1.12 (d)
“Earn-Out End Date”
    1.12 (a)
“Earn-Out Overpayment Amount”
    1.12 (a)
“Earn-Out Payments”
    1.12 (a)
“Earn-Out Position Statement”
    1.12 (g)
“Earn-Out Resolution Period”
    1.12 (f)
“Earn-Out Termination Event”
    1.12 (a)
“Earn-Out Termination Period”
    1.12 (a)
“Effective Time”
    1.3
“Environmental Claims”
    2.18 (b)
“ERISA Affiliate”
    2.6 (a)
“ERISA Plans”
    2.6 (a)
“Estimated Adjustment Amount Due”
    1.10 (b)
“Estimated Adjustment Schedule”
    1.10 (b)
“Estimated Closing Date Working Capital Amount”
    1.10 (b)
“Escrow Agent”
    1.10 (c)

49



--------------------------------------------------------------------------------



 



          Term   Section
“Escrow Amount”
    1.10 (c)
“FCC”
    4.5 (c)
“Final Adjustment Amount Due”
    1.11(h) (i)
“Final Closing Date Working Capital Amount”
  1.11(h)(ii)
“Gross Profit Statement”
    1.12 (b)
“HSR Act”
    4.5 (c)
“Indemnified Party”
    8.3 (a)
“Indemnifying Party”
    8.3 (a)
“Independent Accountants”
    1.11 (f)
“Intellectual Property Rights”
    2.16 (a)
“Inventions”
    2.16 (a)
“IP Contracts”
    2.16 (c)
“Leased Premises”
    2.13 (b)
“Leases”
    2.13 (b)
“LLC Law”
    1.1
“Material Contracts”
    2.14 (a)
“Member Cash Payment”
    1.10 (c)
“Merger”
  Recital
“Merger Consideration”
    1.8 (b)
“Most Recent Balance Sheet”
    2.7 (a)
“Non-Foreign Affidavit”
    9.13
“Notice”
    9.2
“NYPSC”
    5.3 (m)
“Options”
    1.8 (c)
“Option Cash Payment”
    1.8 (c)
“Option Holder”
    1.8 (c)
“Option Schedule”
    4.10 (b)
“Patent Rights”
    2.16 (a)
“Paying Agent”
    1.9 (a)
“Plans”
    2.6 (a)
“Position Statement”
    1.11 (f)
“Proposed Closing Date Working Capital Amount”
    1.11 (a)
“Proposed Earn-Out Payment”
    1.12 (b)
“Proposed Final Adjustment Amount Due”
    1.11 (a)
“Proceeding”
    8.3 (a)
“Purchase Price”
    1.10 (a)
“Registered Intellectual Property Rights”
    2.16 (a)
“Remaining Disputes”
    1.11 (f)
“Remaining Earn-Out Disputes”
    1.12 (g)
“Resolution Period”
    1.11 (e)
“Restraints”
    5.1 (c)
“Rules”
    9.4
“Support Agreement”
    5.3 (k)
“Surviving Company”
    1.1
“Tangible Assets”
    2.17
“Tax Proceeding”
    6.1 (c)
“Technology”
    2.16 (a)
“Termination Date”
  7.1(b)(ii) 
“Trademark Rights”
    2.16 (a)

50



--------------------------------------------------------------------------------



 



          Term   Section
“Trademarks”
    2.16 (a)
“Trade Secret Rights”
    2.16 (a)
“Works of Authorship”
    2.16 (a)

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

51



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Buyer, Acquisition Sub, and the Company have caused
this Agreement and Plan of Merger to be executed as of the date first written
above.
BUYER:
Insight Enterprises, Inc.,
a Delaware corporation
By: /s/ Richard A. Fennessy
Name: Richard A. Fennessy
Its: Chief Executive Officer
ACQUISITION SUB:
Insight Networking Services, LLC,
a Delaware limited liability company
By: /s/ Richard A. Fennessy
Name: Richard A. Fennessy
Its: Chief Executive Officer
COMPANY:
Calence, LLC,
a Delaware limited liability company
By: /s/ Michael Fong
Name: Michael Fong
Its: Chief Executive Officer
Signature Page to Agreement and Plan of Merger

 